Exhibit 10.1
















STANDARD OFFICE LEASE


BY AND BETWEEN


ALTURAS SIETE II, LLC,
AN IDAHO LIMITED LIABILITY COMPANY


AS LANDLORD,


AND








CASTLE BIOSCIENCES, INC.,
A DELAWARE CORPORATION


AS TENANT








3707 N. 7TH STREET, PHOENIX, ARIZONA
SUITE 110, 305A, 307 AND 330













--------------------------------------------------------------------------------



INDEX

Page(s)
ARTICLE 1 BASIC LEASE PROVISIONS
1ARTICLE 2 TERM/PREMISES2ARTICLE 3 RENTAL4ARTICLE 4 SECURITY DEPOSIT -
NONE9ARTICLE 5 HOLDING OVER 9ARTICLE 6 OTHER TAXES 9ARTICLE 7 USE 10ARTICLE 8
CONDITION OF PREMISES11ARTICLE 9 REPAIRS AND ALTERATIONS11ARTICLE 10
LIENS13ARTICLE 11 PROJECT SERVICES14ARTICLE 12 RIGHTS OF LANDLORD16ARTICLE 13
INDEMNITY: EXEMPTION OF LANDLORD FROM LIABILITY17ARTICLE 14 INSURANCE18ARTICLE
15 ASSIGNMENT AND SUBLETTING20ARTICLE 16 DAMAGE OR DESTRUCTION23ARTICLE 17
SUBORDINATION23ARTICLE 18 EMINENT DOMAIN25ARTICLE 19 DEFAULT25ARTICLE 20
REMEDIES26ARTICLE 21 TRANSFER OF LANDLORD'S INTEREST28ARTICLE 22 BROKER29ARTICLE
23 PARKING29ARTICLE 24 WAIVER29ARTICLE 25 ESTOPPEL CERTIFICATE30ARTICLE 26
LIABILITY OF LANDLORD30ARTICLE 27 INABILITY TO PERFORM31ARTICLE 28 HAZARDOUS
WASTE31ARTICLE 29 SURRENDER OF PREMISES; REMOVAL OF PROPERTY33ARTICLE 30
MISCELLANEOUS34ARTICLE 31 SIGNAGE/DIRECTORY39ARTICLE 32 RIGHT TO EXTEND
TERM40ARTICLE 33 RIGHT OF FIRST OFFER41

Exhibit APremisesExhibit BRules and RegulationsExhibit CCommencement
LetterExhibit DDescription of Landlord’s Work/Work LetterExhibit EPre-Approved
Hazardous Materials







-i-










--------------------------------------------------------------------------------



STANDARD OFFICE LEASE
This Standard Office Lease (“Lease”) is made and entered into and effective as
of this 16th day of December, 2019, by and between Alturas Siete II, LLC, an
Idaho limited liability company (“Landlord”), and Castle Biosciences, Inc., a
Delaware corporation (“Tenant”).
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as Suites 110, 305A, 307 and 330, consisting of approximately
11,555 rentable square feet, as generally shown on the plan attached hereto and
incorporated herein as Exhibit “A” (“Premises”) of the project (“Project”)
located at 3707 N. 7th Street, Phoenix, Arizona, for the Term and upon the terms
and conditions hereinafter set forth, and Landlord and Tenant hereby agree as
follows:
ARTICLE 1
BASIC LEASE PROVISIONS


It is intended that the capitalized terms in this column be defined terms in
this Lease agreement, unless otherwise defined hereinafter.


A.
Term:
Ninety-one (91) months


Commencement Date: 
The date of substantial completion of Landlord’s Work providing for occupancy by
Tenant, estimated to be January 1, 2020.


Expiration Date:The last day of the ninety-first (91st) full calendar month
after the Commencement Date.B.
Square Footage:
11,555 rentable square feetC.
Basic Rental:
(referred to herein as “rent”)


Months of Term


Monthly
Basic Rental
Annual Basic Rental Per
Rentable Square Foot**


1-12


$19,258.33$20.00


13-24


$19,739.79$20.50


25-36


$20,221.25$21.00


37-48


$20,702.71$21.50


49-60


$21,184.17$22.00


61-72


$21,665.63$22.50


73-84


$22,147.08$23.00

1





--------------------------------------------------------------------------------





85-91


$22,628.54$23.50


*


** Tenant shall also be responsible for and shall pay all applicable rental tax.
All such amounts shall be paid concurrently with Monthly Basic Rental.D.
Base Year:
2020E.
Tenant's Proportionate Share: 
21.4% (calculated based upon the Premises containing 11,555 rentable square feet
and the Project containing 54,072 rentable square feet).F.
Security Deposit:
NoneG.
Permitted Use: 
Clinical lab, research lab and general office use (and all directly related
activities) and no other use, consistent with the character of the Project and
in accordance with Applicable Laws.H.
Brokers:
Cushman & Wakefield (representing Landlord)


Tenant is not represented by a broker in connection with this Lease.
I.
Parking Passes:
On the terms and conditions set forth in Article 23, Tenant shall have the right
to utilize up to four (4.00) parking passes per one thousand (1,000) rentable
square feet in the Premises (i.e. forty-six (46) parking passes), six (6) of
such parking passes shall be to the dedicated covered, reserved portion of the
parking area serving the Project at no additional charge (other than applicable
taxes) for the entire lease term and six (6) of such parking passes shall be to
the covered, reserved portion of the parking area serving the Project, at a rate
of $45.00 per pass, per month (payable at such time as Basic Rental is due and
payable).





ARTICLE 2


TERM/PREMISES
The Term of this Lease shall commence on the Commencement Date as set forth in
Article 1.A. of the Basic Lease Provisions and shall end on the Expiration Date
set forth in Article 1.A. of the Basic Lease Provisions. For purposes of this
Lease, the term “Lease Year” shall mean each consecutive twelve (12) month
period during the Term, with the first (1st) Lease Year commencing on the
Commencement Date; however, (a) if the Commencement Date falls on a day other
than the first (1st) day of a calendar month, the first (1st) Lease Year shall
end on
2





--------------------------------------------------------------------------------



the last day of the eleventh (11th) month after the Commencement Date and the
second (2nd) and each succeeding Lease Year shall commence on the first (1st)
day of the next calendar month, and (b) the last Lease Year shall end on the
Expiration Date. If Landlord does not deliver possession of the Premises to
Tenant on or before the Commencement Date, Landlord shall not be subject to any
liability for its failure to do so, and such failure shall not affect the
validity of this Lease nor the obligations of Tenant hereunder, provided however
that the Commencement Date shall be amended to the date the Premises are in fact
delivered, and any Monthly Basic Rental shall abate and not be due by Tenant
until delivery occurs. Landlord and Tenant agree to the number of square feet
specified in Article 1.B. of the Basic Lease Provisions. Landlord will deliver
to Tenant no less than three (3) days prior to the proposed occupancy date the
Commencement Letter in a form substantially similar to that attached hereto as
Exhibit “C” (the “Commencement Letter”), which Tenant shall counter-execute and
return to Landlord within five (5) days of receipt thereof, if acceptable, or
within five (5) days of receipt thereof provide a response to the Commencement
Letter with details of the deficiency of the Premises (the “Deficiency Letter”).
Failure of Tenant to timely execute and deliver the Commencement Letter, or
provide a timely Deficiency Letter shall constitute acknowledgment by Tenant
that the statements included in the Commencement Letter are true and correct,
without exception.
Landlord shall make those repairs, alterations and additions, if any, to the
Leased Premises described in Exhibit “D” attached hereto and incorporated herein
for all purposes (the “Landlord’s Work”) upon the terms and conditions contained
in Exhibit “D”. The parties acknowledge that as of the date of execution of this
Lease, Landlord and Tenant have not yet agreed on final design, plans and
specifications for Landlord’s Work. Landlord and Tenant shall diligently work in
good faith to agree on the final design, plans and specifications for Landlord’s
Work within a reasonable period after the Effective Date, at which time the
parties shall update Exhibit “D” to this Lease to reflect the agreed upon
design, plans and specifications for Landlord’s Work. All work and installation
and materials shall be completed in a good and workmanlike manner, and shall be
free of all liens, charges and other claims by any suppliers, laborers or
materialmen. Landlord shall diligently pursue completion of Landlord’s Work and
deliver the Leased Premises to the Tenant in a timely manner. Landlord shall be
responsible for the first $15.00 per rentable square feet or One Hundred
Seventy-Three Thousand Three Hundred Twenty-Five and No/100 Dollars
($173,325.00) (“Work Allowance”) of the hard and soft costs relating to the
design and construction of Landlord’s Work. Tenant shall be responsible for
promptly paying all reasonable costs of Landlord’s Work in excess of the Work
Allowance, and Tenant shall promptly pay such amounts to Landlord upon
Landlord’s demand therefor.
Tenant's access to the Premises at any time prior to the Commencement Date
(“Early Entry”) shall be subject to all of the provisions of this Lease
(including, without limitation, the insurance and indemnity provisions), except
for the payment of Basic Rental. Such Early Entry shall not advance the
Commencement Date. During any Early Entry, Landlord shall not be responsible for
any loss, including theft, damage or destruction to any work or material
installed or stored by Tenant at the Premises or for any injury to Tenant or
Tenant's Agents, unless caused by the gross negligence or willful misconduct of
Landlord. Landlord shall have the right to post appropriate notices of
non-responsibility and to require Tenant to provide Landlord with evidence that
Tenant has fulfilled its obligation to provide insurance pursuant to the
provisions of this Lease. Tenant shall reasonably cooperate with Landlord during
any such early entry.
3





--------------------------------------------------------------------------------



Landlord’s Work will be substantially complete upon receipt by Landlord of a
temporary or permanent certificate of occupancy, or its equivalent, for the
Premises, along with a certificate of completion from Landlord’s architect.
ARTICLE 3
RENTAL
(a)Basic Rental. Tenant agrees to pay to Landlord during the Term hereof, at
Landlord's office or to such other person or at such other place as directed
from time to time by written notice to Tenant from Landlord, the Monthly Basic
Rental (as set forth in Article 1.C. of the Basic Lease Provisions), payable in
advance on the first (1st) day of each calendar month, without demand, setoff or
deduction, and if this Lease commences or the date of expiration of this Lease
occurs other than on the first (1st) day or last day of a calendar month, the
Monthly Basic Rental for such month shall be prorated. Notwithstanding the
foregoing, if the Commencement Date is not the first day of a month, Monthly
Basic Rental for the partial month commencing as of the Commencement Date shall
be prorated based upon the actual number of days in such month and shall be due
and payable upon the Commencement Date. Any and all amounts due and payable by
Tenant pursuant to this Lease (other than the Monthly Basic Rental) shall be
deemed “Additional Rent” and Landlord shall be entitled to exercise the same
rights and remedies upon default in payment of the Additional Rent as Landlord
is entitled to exercise with respect to defaults in Monthly Basic Rental
payments. Basic Rental and Additional Rental are collectively referred to as
“Rental.”
(b)Increase in Direct Costs. The term “Base Year” means the calendar year set
forth in Article 1.D. of the Basic Lease Provisions. If either the Premises
and/or the Project is expanded or reduced, then Tenant's Proportionate Share
shall be appropriately increased or decreased, and as to the calendar year in
which such change occurs, Tenant's Proportionate Share for such calendar year
shall be determined on the basis of the number of days during that particular
calendar year that such Tenant's Proportionate Share was in effect. If this
Lease shall terminate on any date other than the last day of a calendar year,
the additional sum payable hereunder by Tenant during the calendar year in which
this Lease terminates shall be prorated on the basis of the relationship which
the number of days which have elapsed from the commencement of said calendar
year to and including said date on which this Lease terminates bears to three
hundred sixty five (365).
(c)Definitions. As used herein the term “Direct Costs” shall mean the sum of the
following:
4





--------------------------------------------------------------------------------



(i)“Tax Costs”, which shall mean any and all real estate taxes and other similar
charges on real property or improvements, assessments, water and sewer
assessments levied against the Project, and all other charges assessed,
reassessed or levied upon the Project and appurtenances thereto and the parking
or other facilities thereof, or the real property thereunder (collectively the
“Real Property”) or attributable thereto or on the rents or issues received or
derived therefrom which are assessed, reassessed or levied by the United States,
the State of Arizona or any local government authority or agency or any
political subdivision thereof, and shall include Landlord's reasonable legal
fees, costs and disbursements incurred in connection with proceedings for
reduction of Tax Costs or any part thereof; provided, however, if at any time
after the date of this Lease the methods of taxation now prevailing shall be
altered so that in lieu of or as a supplement to or a substitute for the whole
or any part of any Tax Costs, there shall be assessed, reassessed or levied (a)
a tax, assessment, reassessment, levy, imposition or charge wholly or partially
as a capital or franchise levy or otherwise on the rents or issues derived
therefrom, or (b) a tax, assessment, reassessment, levy (including but not
limited to any municipal, state or federal levy), imposition or charge measured
by or based in whole or in part upon the Real Property and imposed upon
Landlord, then except to the extent such items are payable by Tenant under
Article 6 below, such taxes, assessments, reassessments or levies or the part
thereof so measured or based, shall be deemed to be included in the term “Direct
Costs.” In addition, when calculating Tax Costs for the Base Year, special
assessments shall only be deemed included in Tax Costs for the Base Year to the
extent that such special assessments are included in Tax Costs for the
applicable subsequent calendar year during the Term.
5





--------------------------------------------------------------------------------



(ii)“Operating Costs”, which shall mean all costs and expenses paid or incurred
by Landlord in connection with the maintenance, operation, replacement,
ownership and repair of the Project, the equipment, the infra-building cabling
and wiring, adjacent walks, malls and landscaped and common areas and the
parking structure, areas and facilities of the Project. Operating Costs shall
include but not be limited to, salaries, wages, medical, surgical and general
welfare benefits and pension payments, payroll taxes, fringe benefits,
employment taxes, workers' compensation, uniforms and dry cleaning thereof for
all personnel who perform duties connected with the operation, maintenance and
repair of the Project, its equipment, the intra-building cabling and wiring and
the adjacent walks and landscaped areas, including janitorial (excluding
janitorial contracted for directly by Tenant solely with respect to the
Premises, if any), gardening, security, parking, operating engineer, elevator,
painting, plumbing, electrical, carpentry, heating, ventilation, air
conditioning and window washing; hired services, provided, however, if such
personnel’s employment or duties are not exclusively limited to service at the
Project on a full-time basis, then the costs of such personnel included within
the Operating Costs shall adjusted to reflect only the proportionate share of
such costs which reflect the actual time spent on the Project; a reasonable
allowance for depreciation of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project;
accountant's fees incurred in the preparation of rent adjustment statements
(including, without limitation, bookkeeping and other property accounting
costs); legal fees; real estate tax consulting fees; personal property taxes on
property used in the maintenance and operation of the Project; fees, costs,
expenses or dues payable pursuant to the terms of any covenants, conditions or
restrictions or owners' association pertaining to the Project; capital
expenditures incurred to effect economies of operation of, or stability of
services to, the Project or otherwise incurred in order to enhance or upgrade
the safety, security, fire/life/safety or other operating systems of the
Project, and capital expenditures required by government regulations, laws, or
ordinances including, but not limited to the Americans with Disabilities Act;
provided however that any such permitted capital expenditure shall be amortized
(with interest at ten percent (10%) per annum) over its useful life and only the
amortized portion (together with accrued interest thereon) shall be included in
Operating Costs for such year; costs incurred (capital or otherwise) on a
regular recurring basis every three (3) or more years for certain maintenance
projects (e.g., parking lot slurry coat or replacement of lobby and elevator cab
carpeting); the cost of all charges for electricity, gas, water and other
utilities furnished to the Project, including any taxes thereon; the cost of all
charges for fire and extended coverage, liability and all other insurance in
connection with the Project carried by Landlord; the cost of all building and
cleaning supplies and materials; the cost of all charges for cleaning,
maintenance and service contracts and other services with independent
contractors and administration fees; a reasonable property management fee for
comparable projects in the Phoenix, Arizona (which fee may be imputed if
Landlord has internalized management or otherwise acts as its own property
manager); and license, permit and inspection fees relating to the Project. In no
event shall costs for any item of utilities included in Direct Costs for any
year subsequent to the Base Year be less than the amount included in Direct
Costs for the Base Year for such utility item. Notwithstanding anything to the
contrary set forth in this Article 3, when calculating Operating Costs for the
Base Year, Operating Costs shall exclude (a) increases due to extraordinary
circumstances including, but not limited to, labor-related boycotts and strikes,
utility rate hikes, utility conservation surcharges, or other surcharges,
insurance premiums resulting from terrorism coverage, catastrophic events and/or
the management of environmental risks, and (b) amortization of any capital items
including, but not limited to, capital improvements, capital repairs and capital
replacements (including such amortized costs where the actual improvement,
repair or replacement was made in prior years). Furthermore, if a category or
categories of services are provided or an unexpected increase in services are
provided by Landlord in the Base Year, but not in subsequent calendar year(s),
the Base Year shall be retroactively adjusted to reflect the Direct Costs which
would have been incurred during the Base Year had such category or categories of
services or unexpected increase in services not been provided during the Base
Year.
Notwithstanding the foregoing, Operating Costs shall exclude the following: (1)
the cost of providing any service directly to and paid directly by any tenant
(outside of such tenant’s Common Area Expense payments); (2) the cost of any
items for which Landlord is reimbursed by insurance proceeds, condemnation
awards, a tenant of the Project, or otherwise to the extent so reimbursed; (3)
any real estate brokerage commissions or other costs incurred in procuring
tenants, or any fee in lieu of commissions; (4) ground lease payments (if any);
(5) costs of items considered capital improvements under generally accepted
accounting principles consistently applied except as expressly included in
Operating Costs pursuant to the definition above; (6) costs incurred by Landlord
due to the violation by Landlord or any tenant of the terms and conditions of
any lease of space in the Project that would not have been incurred but for such
violation; (7) Landlord’s general corporate overhead (as opposed to overhead
expenses related to the Project or real property on which the Project is
situated); (8) any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord (other than in the parking
facilities for the Project); (9) bad debt expenses and interest, principal,
points and fees on debts (except in connection with the financing of items which
may be included in Operating Costs) or amortization on any ground lease,
mortgage or mortgages or any other debt instrument encumbering the Project
(including the real property on which the Project is situated); (10) marketing
costs, including leasing commissions and attorneys’ fees in connection with the
negotiation and preparation of letters, deal memos, letters of intent, leases,
subleases and/or assignments, space planning costs, and other costs and expenses
incurred in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Project; (11) costs, including permit, license and inspection costs, incurred
with respect to the installation of other tenants’ or occupants’ improvements
made for tenants or other occupants in the Project or incurred in renovating or
otherwise improving, decorating, painting or redecorating vacant space for
tenants or other occupants in the Project; (12) any costs expressly excluded
from Operating Costs elsewhere in this Lease; (13) costs of
6





--------------------------------------------------------------------------------



any items (including, but not limited to, costs incurred by Landlord for the
repair of damage to the Project) to the extent Landlord receives reimbursement
from insurance proceeds or from a third party (except that any deductible amount
under any insurance policy shall be included within Operating Costs); (14)
rentals and other related expenses for leasing an HVAC system, elevators, or
other items (except when needed in connection with normal repairs and
maintenance of the Project) which if purchased, rather than rented, would
constitute a capital improvement not included in Operating Costs pursuant to
this Lease; (15) depreciation, amortization and interest payments, except as
specifically included in Operating Costs pursuant to the terms of this Lease and
except on materials, tools, supplies and vendor-type equipment purchased by
Landlord to enable Landlord to supply services Landlord might otherwise contract
for with a third party, where such depreciation, amortization and interest
payments would otherwise have been included in the charge for such third party’s
services, all as determined in accordance with generally accepted accounting
principles, consistently applied, and when depreciation or amortization is
permitted or required, the item shall be amortized over its reasonably
anticipated useful life; (16) expenses in connection with services or other
benefits which are not offered to Tenant or for which Tenant is charged for
directly but which are provided to another tenant or occupant of the Project,
without charge; (17) electric power costs or other utility costs for which any
tenant directly contracts with the local public service company (but Landlord
shall have the right to “gross up” as if such space was vacant); (18) costs
(including in connection therewith all attorneys’ fees and costs of settlement,
judgments and/or payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations pertaining to another tenant of the Project; (19) costs incurred in
connection with the original construction of the Project, and (20) and
commercially unreasonable amounts or types of insurance.
(d)Determination of Payment.
(i)If for any calendar year ending or commencing within the Term, Tenant's
Proportionate Share of Direct Costs for such calendar year exceeds Tenant's
Proportionate Share of Direct Costs for the Base Year, then Tenant shall pay to
Landlord, in the manner set forth in Sections 3(d)(ii) and (iii), below, and as
Additional Rent, an amount equal to the excess (the “Excess”).
7





--------------------------------------------------------------------------------



(ii)Landlord shall give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord's reasonable estimate (the
“Estimate”) of what the total amount of Direct Costs for the then-current
calendar year shall be and the estimated Excess (the “Estimated Excess”) as
calculated by comparing Tenant's Proportionate Share of Direct Costs for such
calendar year, which shall be based upon the Estimate, to Tenant's Proportionate
Share of Direct Costs for the Base Year. The failure of Landlord to timely
furnish the Estimate Statement for any calendar year shall not preclude Landlord
from subsequently enforcing its rights to collect any Estimated Excess under
this Article 3, once such Estimated Excess has been determined by Landlord. If
pursuant to the Estimate Statement an Estimated Excess is calculated for the
then-current calendar year, Tenant shall pay, with its next installment of
Monthly Basic Rental due, a fraction of the Estimated Excess for the
then-current calendar year (reduced by any amounts paid pursuant to the last
sentence of this Section 3(d)(ii)). Such fraction shall have as its numerator
the number of months which have elapsed in such current calendar year to the
month of such payment, both months inclusive, and shall have twelve (12) as its
denominator. Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the Monthly Basic Rental installments, an amount equal to
one-twelfth (1/12th) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant.
(iii)In addition, Landlord shall endeavor to give to Tenant as soon as
reasonably practicable following the end of each calendar year, a statement (the
“Statement”) which shall state the Direct Costs incurred or accrued for such
preceding calendar year, and which shall indicate the amount, if any, of the
actual Excess, if any incurred. Upon receipt of the Statement for each calendar
year during the Term, if amounts paid by Tenant as Estimated Excess are less
than the actual Excess as specified on the Statement, Tenant shall pay, with its
next installment of monthly Basic Rental due, the full amount of the Excess for
such calendar year, less the amounts, if any, paid during such calendar year as
Estimated Excess. If, however, the Statement indicates that amounts paid by
Tenant as Estimated Excess are greater than the actual Excess as specified on
the Statement, such overpayment shall be credited against (reduce) Tenant's next
installments of Estimated Excess. The failure of Landlord to timely furnish the
Statement for any calendar year shall not prejudice Landlord from enforcing its
rights under this Article 3, once such Statement has been delivered. Even though
the Term has expired or been terminated and Tenant has vacated the Premises,
when the final determination is made of Tenant's actual Proportionate Share of
the Direct Costs for the calendar year in which this Lease terminates, if an
Excess (or a reduction) is present, Tenant shall immediately pay to Landlord (or
Landlord shall refund to Tenant) an amount as calculated pursuant to the
provisions of this Section 3(d). The provisions of this Section 3(d)(iii) shall
survive the expiration or earlier termination of the Term.
(e)Intentionally deleted.
8





--------------------------------------------------------------------------------



(f)Audit Right. Within sixty (60) days after receipt of a Statement by Tenant
(“Review Period”), if Tenant disputes the amount set forth in the Statement,
Tenant's employees or an independent certified public accountant, designated by
Tenant, may, after reasonable notice to Landlord (“Review Notice”) and at
reasonable times, inspect Landlord's records at Landlord's offices, provided
that Tenant is not then in default after expiration of all applicable cure
periods and provided further that Tenant and such accountant or representative
shall, and each of them shall use their commercially reasonable efforts to cause
their respective agents and employees to, maintain all information contained in
Landlord's records in strict confidence. Notwithstanding the foregoing, Tenant
shall only have the right to review Landlord's records one (1) time during any
twelve (12) month period. If after such inspection, but within thirty (30) days
after the Review Period, Tenant notifies Landlord in writing (“Dispute Notice”)
that Tenant still disputes such amounts, a certification as to the proper amount
shall be made in accordance with Landlord's standard accounting practices, at
Tenant's expense, by an independent certified public accountant selected by
Landlord. Tenant's failure to deliver the Review Notice within the Review Period
or to deliver the Dispute Notice within thirty (30) days after the Review Period
shall be deemed to constitute Tenant's approval of such Statement and Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement. If Tenant timely delivers the Review Notice and the Dispute Notice,
Landlord shall cooperate in good faith with Tenant and the accountant to show
Tenant and the accountant the information upon which the certification is to be
based. However, if such certification by the accountant proves that the Direct
Costs charged to Tenant, as set forth in the Statement were overstated by more
than ten percent (10%), then the cost of the accountant and the cost of such
certification shall be paid for by Landlord, provided that in no event shall
Landlord be responsible for costs hereunder in excess of the amount of such
overstatement. Promptly following the parties receipt of such certification, the
parties shall make such appropriate payments or reimbursements, as the case may
be, to each other, as are determined to be owing pursuant to such certification.
Tenant agrees that this section shall be the sole method to be used by Tenant to
dispute the amount of any Direct Costs payable by Tenant pursuant to the terms
of this Lease, and Tenant hereby waives any other rights at law or in equity
relating thereto.
(g)  Controllable Expense Limitation. Notwithstanding anything to the contrary
herein, during all Lease Years during the Term hereof, any increases in Tenant’s
Proportionate Share of Controllable Direct Costs shall be limited to no more
than five percent (5%) per year of the prior year’s Direct Costs, on a
cumulative basis. “Controllable Direct Costs” shall mean all Direct Costs except
Tax Costs, utilities and insurance.
ARTICLE 4
SECURITY DEPOSIT - NONE
ARTICLE 5
HOLDING OVER
Should Tenant, without Landlord's written consent, hold over after termination
of this Lease, Tenant shall, at Landlord's option, become either a tenant at
sufferance or a month-to-month tenant upon each and all of the terms herein
provided as may be applicable to such a tenancy and any such holding over shall
not constitute an extension of this Lease. During such holding over, Tenant
shall pay in advance, monthly, Basic Rental at a rate equal to one hundred
twenty-five percent (125%) of the rate in effect for the last month of the Term
of this Lease including but not limited to Tenant's Proportionate Share of
Direct Costs. Nothing contained in this Article 5 shall be construed as consent
by Landlord to any holding over of the Premises by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or earlier
termination of the Term. If Tenant fails to surrender the Premises upon the
expiration or termination of this Lease, Tenant agrees to (i) indemnify, defend
and hold Landlord harmless from all costs, loss, expense or liability, including
without limitation, claims made by any succeeding tenant and real estate brokers
claims and attorney's fees and costs, and (ii) compensate Landlord for all
costs, losses, expenses and/or liabilities incurred by Landlord as a result of
such holdover, including without limitation, losses due to the loss of a
succeeding tenancy.
ARTICLE 6
OTHER TAXES
Tenant shall be responsible for and pay all taxes assessed against or levied
upon Tenant’s trade fixtures, furnishings, equipment and all other personal
property (“Personal Property”) of Tenant located in the Premises. If any or all
of Tenant's trade fixtures, furnishings, equipment and other personal property
shall be assessed and taxed with property of Landlord, then Landlord
9





--------------------------------------------------------------------------------



shall attempt to remove Tenant’s Personal Property from such assessment, but if
unsuccessful and Landlord incurs tax associated with Tenant’s Personal Property,
then Tenant shall reimburse Landlord, within ten (10) days after delivery to
Tenant by Landlord of a written statement setting forth such amount, the amount
of such taxes applicable to Tenant's Personal Property Tenant shall pay directly
to the party or entity entitled thereto all business license fees, gross
receipts taxes and similar taxes and impositions which may from time to time be
assessed against or levied upon Tenant, as and when the same become due and
before delinquency. Notwithstanding anything to the contrary contained herein,
any sums payable by Tenant under this Article 6 shall not be included in the
computation of “Tax Costs.”
ARTICLE 7
USE
(a)Tenant shall use and occupy the Premises only for the Permitted Use set forth
in Article 1.G. of the Basic Lease Provisions and shall not use or occupy the
Premises or permit the same to be used or occupied for any other purpose without
the prior written consent of Landlord, which consent may be given or withheld in
Landlord's sole and absolute discretion, and Tenant agrees that it will use the
Premises in such a manner so as not to interfere with or infringe upon the
rights of other tenants or occupants in the Project. Tenant shall, at its sole
cost and expense, promptly comply with all laws, statutes, ordinances,
governmental regulations or requirements now in force or which may hereafter be
in force relating to or affecting (i) the condition, use or occupancy of the
Premises (excluding structural changes to the Project not related to Tenant's
particular use of the Premises), and/or (ii) improvements installed or
constructed in the Premises by or for the benefit of Tenant. Tenant shall not do
or permit to be done anything which would invalidate or increase the cost of any
fire and extended coverage insurance policy covering the Project and/or the
property located therein and Tenant shall comply with all reasonable rules,
orders, regulations and requirements of any organization which sets out
standards, requirements or recommendations commonly referred to by major fire
insurance underwriters, and Tenant shall promptly upon demand and evidence of
such increase from Landlord reimburse Landlord for any additional premium
charges for any such insurance policy assessed or increased by reason of
Tenant's failure to comply with the provisions of this Article.
(b)Tenant, at its sole cost and expense, covenants to conduct its business
operations from the Premises strictly in accordance with all city, county, state
and federal laws, rules, regulations, ordinances and generally accepted health
care industry standards and practices, to the extent same presently exist or may
exist in the future (collectively, “Applicable Law”), including but not limited
to (i) compliance with any and all Occupational Safety and Health Administration
guidelines, rules and standards, and (ii) ensuring that all waste products,
including without limitation, any medical waste, if any, generated by Tenant or
present within the Premises or the Project as a result of Tenant's use of the
Premises, are appropriately used, stored, handled, transported and/or disposed
of in strict accordance with all Applicable Laws.
10





--------------------------------------------------------------------------------



(c)Tenant hereby agrees, at its sole cost and expense, to comply with any and
all procedures, practices, rules, standards, guidelines and/or special
precautions which are required by any applicable city, county, state and federal
law, regulation, ordinance and/or health care standard and practice, as a result
of the particular use of the Premises by Tenant.
(d)Tenant agrees not to engage in the practice of abortion services from the
Premises. If any of the services provided from the Premises results in protests
or demonstrations at the Project, Tenant shall discontinue such services upon
notice from Landlord. Tenant agrees not to dispense any drugs for remuneration
(including without limitation any medicinal marijuana or similar substances).
Tenant shall not allow any client or patient to reside in or remain in the
Premises on an overnight or in-patient basis.
ARTICLE 8
CONDITION OF PREMISES
(a)Tenant hereby agrees that as of the Commencement Date, the Premises shall be
taken “as is”, “with all faults”, “without any representations or warranties”,
and Tenant hereby agrees and warrants that it has investigated and inspected the
condition of the Premises and the suitability of same for Tenant's purposes, and
Tenant does hereby waive and disclaim any objection to, cause of action based
upon, or claim that its obligations hereunder should be reduced or limited
because of the condition of the Premises or the Project or the suitability of
same for Tenant's purposes. Tenant acknowledges that neither Landlord nor any
agent nor any employee of Landlord has made any representations or warranty with
respect to the Premises or the Project or with respect to the suitability of
either for the conduct of Tenant's business and Tenant expressly warrants and
represents that Tenant has relied solely on its own investigation and inspection
of the Premises and the Project in its decision to enter into this Lease and let
the Premises in the above-described condition. The existing leasehold
improvements in the Premises as of the date of this Lease may be referred to
herein as the “Tenant Improvements.” The taking of possession of the Premises on
or after the Commencement Date by Tenant shall conclusively establish that the
Premises and the Project were at such time in satisfactory condition.
ARTICLE 9
REPAIRS AND ALTERATIONS
(a)Landlord's Obligations. Landlord shall (i) maintain the structural portions
of the Project (and those associated specifically with the Premises), including
the foundation, floor/ceiling slabs, roof, curtain wall, exterior glass,
columns, beams, shafts, stairs, stairwells and elevator cabs and common areas,
and (ii) maintain and repair the mechanical, electrical, life safety, plumbing,
sprinkler systems and heating, ventilating and air-conditioning systems serving
the Project (and those associated specifically with the Premises), unless any
repairs or maintenance to the foregoing is caused by Tenant, in which case the
provisions of Section 9(b) below shall apply.
11





--------------------------------------------------------------------------------



(b)Tenant's Obligations. Except as expressly provided as Landlord's obligation
in this Article 9, Tenant shall keep the Premises in good condition and repair.
All damage or injury to the Premises or the Project resulting from the act or
negligence of Tenant, its employees, agents or visitors, guests, invitees or
licensees or by the use of the Premises, shall be promptly repaired by Tenant at
its sole cost and expense, to the satisfaction of Landlord; provided, however,
that for damage to the Project as a result of casualty or for any repairs that
may impact the mechanical, electrical, plumbing, heating, ventilation or
air-conditioning systems of the Project, Landlord shall have the right (but not
the obligation) to select the contractor and oversee all such repairs. Landlord
may make any repairs which are not promptly made by Tenant after Tenant's
receipt of written notice and the reasonable opportunity of Tenant to make said
repair within five (5) business days from receipt of said written notice, and
charge Tenant for the cost thereof, which cost shall be paid by Tenant within
five (5) days from invoice from Landlord. “Receipt” shall be deemed to occur
immediately upon delivery of notice by Landlord to Tenant. Tenant shall be
responsible for the design and function of all non-standard improvements of the
Premises, whether or not installed by Landlord at Tenant's request. Tenant
waives all rights to make repairs at the expense of Landlord, or to deduct the
cost thereof from the Monthly Basic Rental.
(c)Alterations. Tenant shall make no alterations, installations, changes or
additions in or to the Premises or the Project (collectively, “Alterations”)
without Landlord's prior written consent; provided that such consent may not be
unreasonably withheld, conditioned or delayed if the Alterations are reasonably
necessary for the Tenant’s business and are within the general scope of the
Tenant Improvements; provided further, however, Tenant shall not be required to
obtain Landlord’s consent for any cosmetic alterations, installations, changes
or additions in or to the Premises that (a) do not impact the structural,
mechanical, electrical, plumbing, fire/life safety or heating, ventilation and
air conditioning systems of the Project, (b) are not visible from the outside of
the interior of the Premises, (c) do not exceed Fifty Thousand and No/100
Dollars ($50,000.00) in the aggregate in any one (1) Lease Year, and (d) do not
require a permit (“Minor Alterations”). Any Alterations approved by Landlord
must be performed in accordance with the terms hereof, using only contractors or
mechanics approved by Landlord in writing and upon the approval by Landlord in
writing of fully detailed and dimensioned plans and specifications pertaining to
the Alterations in question, to be prepared and submitted by Tenant at its sole
cost and expense. Tenant shall at its sole cost and expense obtain all necessary
third-party approvals and permits pertaining to any Alterations approved by
Landlord or any Minor Alterations. Tenant shall cause all Alterations and Minor
Alterations to be performed in a good and workmanlike manner, in conformance
with all applicable federal, state, county and municipal laws, rules and
regulations, pursuant to a valid building permit, and in conformance with
Landlord's construction rules and regulations. If Landlord, in approving any
Alterations, specifies a commencement date therefor, Tenant shall not commence
any work with respect to such Alterations prior to such date. Tenant hereby
agrees to indemnify, defend, and hold Landlord free and harmless from all liens
and claims of lien, and all other liability, claims and demands arising out of
any work done or material supplied to the Premises by or at the request of
Tenant in connection with any Alterations or any Minor Alterations.
12





--------------------------------------------------------------------------------



(d)Insurance; Liens. Prior to the commencement of any Alterations, Tenant shall
provide Landlord with evidence that Tenant carries “Builder's All Risk”
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood that all such Alterations shall be insured by Tenant pursuant
to Article 14 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its reasonable discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien free completion of any such Alteration
in excess of Two Hundred Thousand and No/100 Dollars ($200,000.00) (a
“Substantial Alteration”) and naming Landlord as a co-obligee.
(e)Costs and Fees; Removal. If permitted Alterations or Minor Alterations are
made, they shall be made at Tenant's sole cost and expense and shall be and
become the property of Landlord, except that Landlord may, by written notice to
Tenant given prior to the end of the Term, require Tenant at Tenant's expense to
remove all partitions, counters, railings, cabling, Improvements and other
Alterations or Minor Alterations from the Premises, and to repair any damage to
the Premises and the Project caused by such removal. The preceding sentence
shall not apply to Landlord’s Work. Any and all costs attributable to or related
to the applicable building codes of the city in which the Project is located (or
any other authority having jurisdiction over the Project) arising from Tenant's
plans, specifications, improvements, Alterations or otherwise shall be paid by
Tenant at its sole cost and expense. With regard to Alterations (other than
Minor Alterations) under this Article 9, Landlord shall be entitled to receive
an administrative/coordination fee (which fee shall vary depending upon whether
or not Tenant orders the work directly from Landlord) sufficient to compensate
Landlord for all reasonable overhead, general conditions, fees and other actual
costs and expenses arising from Landlord's involvement with such work.
ARTICLE 10
LIENS
13





--------------------------------------------------------------------------------



(a)Liens. Tenant shall keep the Premises and the Project free from any
mechanics' liens, vendors liens or any other liens arising out of any
Alterations and Minor Alterations performed, materials furnished or obligations
incurred by Tenant, and Tenant agrees to defend, indemnify and hold Landlord
harmless from and against any such lien or claim or action thereon, including
but not limited to the lienholder's claim for legal fees or court costs,
together with costs of suit and reasonable attorneys' fees and costs incurred by
Landlord in connection with any such claim or action. Before commencing any work
of Alteration to the Premises, Tenant shall give Landlord at least ten (10)
business days' written notice of the proposed commencement of such Alteration
work (to afford Landlord an opportunity to post appropriate notices of
non-responsibility). If there shall be recorded against the Premises or the
Project or the property of which the Premises is a part any claim or lien
arising out of any such Alteration work performed, materials furnished or
obligations incurred by Tenant and such claim or lien shall not be removed or
discharged within ten (10) days of filing, Landlord shall have the right but not
the obligation to pay and discharge said lien without regard to whether such
lien shall be lawful or correct (in which event Tenant shall reimburse Landlord
for any such payment made by Landlord within three (3) business days following
written demand therefor), or to require that Tenant promptly deposit with
Landlord in cash, lawful money of the United States, one hundred fifty percent
(150%) of the amount of such claim, which sum may be retained by Landlord until
such claim shall have been removed of record or until judgment shall have been
rendered on such claim and such judgment shall have become final, at which time
Landlord shall have the right to apply such deposit in discharge of the judgment
on said claim and any costs, including attorneys' fees and costs incurred by
Landlord, and shall remit the balance thereof to Tenant, however should the
amount of any such judgment exceed the deposit as herein required, Tenant shall
indemnify, defend and hold Landlord harmless as against any judgment amount so
unsatisfied.
(b)Tenant's Work. Tenant shall take all actions reasonably necessary under
Applicable Laws to ensure that no liens encumbering Landlord's interest in the
Premises arise as a result of any work by or for Tenant within the Premises,
including any Alterations (collectively, “Tenant's Work”). With respect to any
Substantial Alteration, such actions shall include, without limitation, the
recording of a notice of posted security in the Official Records of Maricopa
County, Arizona, in accordance with Applicable Laws, and either (i) establish a
construction disbursement account, or (ii) furnish and record, in accordance
with Applicable Law, a surety bond for the prime contract for the Substantial
Alteration at the Premises that meets the requirements of Applicable Law. Tenant
shall notify Landlord of the name and address of Tenant's prime contractor who
will be performing the Substantial Alteration as soon as it is known. Tenant
shall notify Landlord promptly upon the signing of any contract with the prime
contractor for any Substantial Alteration to the Premises. Tenant may not enter
the Premises to begin initial construction on the Substantial Alteration until
Tenant has delivered evidence satisfactory to Landlord that Tenant has complied
with the terms of this Section 10(b). Failure by Tenant to comply with the terms
of this Section 10(b) (subject to applicable notice and cure periods set forth
in this Lease) shall permit Landlord to declare Tenant in default and to
terminate this Lease.
ARTICLE 11
PROJECT SERVICES
14





--------------------------------------------------------------------------------



(a)Basic Services. Landlord agrees to furnish to the Premises, at a cost to be
included in Operating Costs, from 7:00 a.m. to 7:00 p.m. Mondays through
Fridays, and 8:00 a.m. to 2:00 p.m. Saturdays, excepting local and national
holidays, air conditioning and heat all in such reasonable quantities as is
reasonably necessary for the comfortable occupancy and use of the Premises by
Tenant consistent with Tenant’s Permitted Use. In addition, Landlord, at a cost
to be included in Operating Costs, shall assure that electric current, elevator
service and water are available to the Premises in such quantities as is
reasonably necessary for the comfortable occupancy and use of the Premises by
Tenant consistent with Tenant’s Permitted Use. Janitorial and maintenance
services shall be furnished as part of the Operating Costs, five (5) days per
week, excepting local and national holidays. Tenant shall comply with all rules
and regulations which Landlord may establish for the proper functioning and
protection of the common area air conditioning, heating, elevator, electrical,
intra-building cabling and wiring and plumbing systems all consistent with the
comfortable occupancy and use of the Premises by Tenant consistent with Tenant’s
Permitted Use. Landlord shall not be liable for, and there shall be no rent
abatement as a result of, any stoppage, reduction or interruption of any such
services caused by governmental rules, regulations or ordinances, riot, strike,
labor disputes, breakdowns, accidents, necessary repairs or other cause,
provided however that Landlord will not engage in a repair of any HVAC, plumbing
or electrical system without providing Tenant with reasonable prior written
notice, and will endeavor to schedule such reasonable repairs during hours that
do not disrupt Tenant’s Permitted Use of the Premises. Notwithstanding the
foregoing, if there is any interruption of any such services caused by
Landlord’s gross negligence or intentional misconduct, and such interruption
continues for ten (10) days following Tenant’s delivery of written notice to
Landlord, and Tenant ceases operating at the Premises due to such interruption,
then Tenant shall be entitled to a day for day abatement of Basic Rental and
Additional Rent commencing on the eleventh (11th) day following the date of such
notice and continuing until such services(s) have been fully restored.
(b)Excess Usage. [deleted and reserved]
(c)Additional Electrical Service. [deleted and reserved]
(d)HVAC Balance. [deleted and reserved]
(e)Telecommunications. Upon request from Tenant from time to time, Landlord will
provide Tenant with a listing of telecommunications and media service providers
serving the Project, and Tenant shall have the right to contract directly with
the providers of its choice. If Tenant wishes to contract with or obtain service
from any provider which does not currently serve the Project or wishes to obtain
from an existing carrier services which will require the installation of
additional equipment, such provider must, prior to providing service, enter into
a written agreement with Landlord setting forth the terms and conditions of the
access to be granted to such provider. In considering the installation of any
new or additional telecommunications cabling or equipment at the Project,
Landlord will consider all relevant factors in a reasonable and
non-discriminatory manner, including, without limitation, the existing
availability of services at the Project, the impact of the proposed
installations upon the Project and its operations and the available space and
capacity for the proposed installations. Landlord may also consider whether the
proposed service may result in interference with or interruption of other
services at the Project or the business operations of other tenants or occupants
of the Project. In no event shall Landlord be obligated to incur any costs or
liabilities in connection with the installation or delivery of telecommunication
services or facilities at the Project. All such installations shall be subject
to Landlord's prior approval and shall be performed in accordance with the terms
of Article 9. If Landlord approves the proposed installations in accordance with
the foregoing, Landlord will deliver its standard form agreement upon request
and will use commercially reasonable efforts to promptly enter into an agreement
on reasonable and non-discriminatory terms with a qualified, licensed and
reputable carrier confirming the terms of installation and operation of
telecommunications equipment consistent with the foregoing.
15





--------------------------------------------------------------------------------



(f)After-Hours Use. Landlord agrees that heating, ventilation and air
conditioning to the Premises shall be available outside of the times provided in
Section 11(a) above, subject to the terms of this paragraph. If Tenant requires
heating, ventilation and/or air conditioning during times other than the times
provided in Section 11(a) above, Tenant shall give Landlord such advance notice
as Landlord shall reasonably require and shall pay Landlord's standard charge
for such after-hours use if such use is on a non-recurring basis. Should Tenant
wish to occupy and use the Premises after the dates and times permitted in
Section 11(a), then Landlord and Tenant agree to meet and discuss the use during
expanded hours (“Expanded Hours”). It is understood and agreed that Tenant may
elect to use the Premises on an Expanded Hours basis (e.g., providing a second
shift of workers as demand from the Tenant’s business increases). Landlord and
Tenant agree that should the Tenant operate its business on an Expanded Hour
basis then the parties will work together to provide sufficient service (i.e.,
utilities) to the Premises, with Tenant responsible for reimbursement of any
incremental expenses incurred by Landlord for such Expanded Hours use.
Notwithstanding anything to the contrary, Tenant shall not be charged
after-hours HVAC charges for cooling specific to its server room.
(g)Reasonable Charges. Landlord may impose a reasonable charge for any utilities
or services (other than electric current and heating, ventilation and/or air
conditioning which shall be governed as set forth herein above) utilized by
Tenant in excess of the amount or type outside of Tenant’s Permitted Use or
during Expanded Hours.
(h)Sole Electrical Representative. Tenant agrees that Landlord shall be the sole
and exclusive representative with respect to, and shall maintain exclusive
control over, the reception, utilization and distribution of electrical power,
regardless of point or means of origin, use or generation. Tenant shall not have
the right to contract directly with any provider of electrical power or
services.
ARTICLE 12
RIGHTS OF LANDLORD
(a)Right of Entry. Landlord and its agents shall have the right to enter the
Premises at all reasonable times for the purpose of cleaning the Premises,
examining or inspecting the same, serving or posting and keeping posted thereon
notices as provided by law, or which Landlord deems necessary for the protection
of Landlord or the Project. Landlord and its agents may enter the Premises,
after proper notice, and at all reasonable times for the purpose of showing the
same to prospective tenants (provided such showings to prospects are within 12
months from the end of the Term), lenders or purchasers of the Project (provided
such showings to lenders and prospects are in accordance with subsection 12(d)),
and for making such alterations, repairs, improvements or additions to the
Premises or to the Project as Landlord may deem necessary or desirable. If
Tenant shall not be personally present to open and permit an entry into the
Premises at any time when such an entry by Landlord is necessary, Landlord may
enter by means of a master key, or may forcibly enter in the case of an
emergency, in each event without liability to Tenant and without affecting this
Lease.
(b)Maintenance Work. Landlord reserves the right from time to time: (i) to
install, maintain, repair, replace, or relocate HVAC, utility or
telecommunication service to the Premises (and/or install, maintain, repair,
replace, or relocate HVAC, utility or telecommunication service to the other
parts of the Project pipes, ducts, conduits, wires, cabling, appurtenant
fixtures and mechanical systems, wherever located in the Project, (ii) to alter,
close or relocate any facility in the common areas or otherwise conduct any of
the above activities for the purpose of complying with a general plan for
fire/life safety for the Project, and (iii) to take such actions necessary to
comply with any federal, state or local law, rule or order (“Maintenance Work”).
Landlord shall attempt to perform any such Maintenance Work with the least
inconvenience to Tenant as is reasonably practicable.
16





--------------------------------------------------------------------------------



(c)Rooftop. If Tenant desires to use the rooftop of the Project for any purpose,
including the installation of communication equipment to be used from the
Premises, such rights will be granted in Landlord's sole discretion and Tenant
must negotiate the terms of any rooftop access with Landlord or the rooftop
management company or lessee holding rights to the rooftop from time to time.
Any rooftop access granted to Tenant will be at prevailing rates and will be
governed by the terms of a separate written agreement or an amendment to this
Lease.
(d)Restrictions on Entry and Maintenance Work (HIPPA and Other Issues of
Compliance During Entry). Notwithstanding subsection 12(a), Landlord understands
and agrees that its ability to enter into areas of the Premises or inspect the
Premises is restricted and subject to safety considerations of Tenant and any
state or federal rules related to personal patient information (e.g., OSHA
safety rules and HIPPA compliance). For clarity, Landlord agrees that Tenant may
temporarily deny access to any portion of the Premises that is necessary, in the
sole discretion of the Tenant, to protect any patient sample or test result
(e.g., clean room access) from harm, protect any Landlord employee or agent from
exposure to harmful substances, or protect from exposure any patient personal
health information (e.g., clinical diagnosis, test results or clinical files).
To assure protection of Landlord and its agents, and the sensitive information
contained within the Premises, Landlord will provide Tenant with no less than
three (3) days prior written notice of Landlord’s intent to exercise its Right
of Entry and Maintenance Work rights so that Tenant may properly prepare the
Premises and avoid unintended harm or disclosure.
ARTICLE 13
INDEMNITY: EXEMPTION OF LANDLORD FROM LIABILITY
(a)Indemnity. Tenant shall indemnify, defend and hold Landlord, its
subsidiaries, partners, parental and other affiliates and their respective
members, shareholders, officers, directors, employees and contractors
(collectively, “Landlord Parties”) harmless from any and all claims arising from
Tenant's use of the Premises or the Project or from the conduct of its business
or from any activity, work or thing which may be permitted or suffered by Tenant
in or about the Premises or the Project and shall further indemnify, defend and
hold Landlord and the Landlord Parties harmless from and against any and all
claims, liabilities, damages, expenses and losses arising from any breach or
default in the performance of any obligation on Tenant's part to be performed
under this Lease or arising from any negligence or willful misconduct of Tenant
or any of its agents, contractors, employees or invitees, patrons, customers or
members in or about the Project and from any and all costs, attorneys' fees and
costs, expenses and liabilities incurred in the defense of any claim or any
action or proceeding brought thereon, including negotiations in connection
therewith. Tenant hereby assumes all risk of damage to property or injury to
persons in or about the Premises from any cause, and Tenant hereby waives all
claims in respect thereof against Landlord and the Landlord Parties, excepting
where the damage or injury is caused by the gross negligence or willful
misconduct of Landlord or the Landlord Parties.
17





--------------------------------------------------------------------------------



(b)Exemption of Landlord from Liability. Notwithstanding anything to the
contrary set forth in this Lease, Landlord and the Landlord Parties shall not be
liable for injury to Tenant's business, or loss of income, loss of opportunity
or loss of goodwill therefrom, or any consequential, punitive, special or
exemplary damages, however occurring (including, without limitation, from any
failure or interruption of services or utilities or as a result of Landlord's
negligence). Without limiting the foregoing, except in connection with damage or
injury resulting from the gross negligence or willful misconduct of Landlord or
the Landlord Parties, Landlord and the Landlord Parties shall not be liable for
damage that may be sustained by the person, goods, wares, merchandise or
property of Tenant, its employees, invitees, customers, agents, or contractors,
or any other person in, on or about the Premises directly or indirectly caused
by or resulting from any cause whatsoever, including, but not limited to, fire,
steam, electricity, gas, water, or rain which may leak or flow from or into any
part of the Premises, or from the breakage, leakage, obstruction or other
defects of the pipes, sprinklers, wires, appliances, plumbing, air conditioning,
light fixtures, or mechanical or electrical systems, or from intrabuilding
cabling or wiring, whether such damage or injury results from conditions arising
upon the Premises or upon other portions of the Project or from other sources or
places and regardless of whether the cause of such damage or injury or the means
of repairing the same is inaccessible to Tenant. Landlord and the Landlord
Parties shall not be liable to Tenant for any damages arising from any willful
or negligent action or inaction of any other tenant of the Project.


(c)Security. Tenant acknowledges that Landlord's election whether or not to
provide any type of mechanical surveillance or security personnel whatsoever in
the Project is solely within Landlord's discretion; Landlord and the Landlord
Parties shall have no liability in connection with the provision, or lack, of
such services, and Tenant hereby agrees to hold Landlord and the Landlord
Parties harmless with regard to any such potential claim. Landlord and the
Landlord Parties shall not be liable for losses due to theft, vandalism, or like
causes. Tenant shall defend, indemnify, and hold Landlord and the Landlord
Parties harmless from any such claims made by any employee, licensee, invitee,
contractor, agent or other person whose presence in, on or about the Premises or
the Project is attendant to the business of Tenant. If Landlord ever elects to
provide security, in its sole and absolute discretion, Landlord may elect to
suspend or terminate such security at any time, without notice to Tenant, in
Landlord's sole and absolute discretion. Landlord's installation, maintenance,
use and derivative applications of any surveillance equipment, cameras, monitors
or related appliances or fixtures shall not constitute a warranty of safety or
security for the benefit of Tenant, its invitees, licensees or guests, Tenant
acknowledges such equipment may fail or otherwise malfunction, without warranty
or duty of Landlord, and Tenant shall hold Landlord harmless therefrom.
Notwithstanding the foregoing, Tenant may install a security system within the
Premises that is controlled by Tenant (with access provided to Landlord) to
protect Tenant’s property and to protect access to the patient information
within the Premises.
(d)Landlord Indemnity. Landlord shall indemnify, defend and hold Tenant, its
subsidiaries, partners, parental and other affiliates and their respective
members, shareholders, officers, directors, employees and contractors harmless
from any and all claims, liabilities, damages, expenses and losses arising from
Landlord’s gross negligence or willful misconduct in connection with the
operation by Landlord of the Project.
ARTICLE 14
INSURANCE
18





--------------------------------------------------------------------------------



(a)Tenant's Insurance. Tenant shall, at all times during the Term of this Lease,
and at its own cost and expense, procure and continue in force the following
insurance coverage: (i) Commercial General Liability Insurance, written on an
occurrence basis, with a combined single limit for bodily injury and property
damages of not less than Two Million Dollars ($2,000,000) per occurrence and
Three Million Dollars ($3,000,000) in the annual aggregate, including products
liability coverage if applicable, owners and contractors protective coverage,
contractual coverage for written contracts, and personal injury coverage,
covering the insuring provisions of this Lease and exemption of Landlord from
liability agreements set forth in Article 13 hereof; (ii) a policy of standard
fire, extended coverage and special extended coverage insurance (all risks),
including a vandalism and malicious mischief endorsement, sprinkler leakage
coverage and earthquake sprinkler leakage where sprinklers are provided in an
amount equal to the full replacement value new without deduction for
depreciation of all (A) Tenant Improvements, Alterations, fixtures and other
improvements in the Premises, including but not limited to all mechanical,
plumbing, heating, ventilating, air conditioning, electrical, telecommunication
and other equipment, systems and facilities, and (B) trade fixtures, furniture,
equipment and other personal property installed by or at the expense of Tenant;
(iii) Worker's Compensation coverage as required by law; and (iv) business
interruption, loss of income and extra expense insurance covering any failure or
interruption of Tenant's business equipment (including, without limitation,
telecommunications equipment) and covering all other perils, failures or
interruptions sufficient to cover a period of interruption of not less than six
(6) months. Tenant shall carry and maintain during the entire Term (including
any option periods, if applicable), at Tenant's sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 14 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant's operations therein, as may
be reasonably required by Landlord; provided, however, in no event shall
Landlord have the right to request any increased insurance amounts or additional
coverages more than once every three (3) years during the Term.
19





--------------------------------------------------------------------------------



(b)Form of Policies. The aforementioned minimum limits of policies and Tenant's
procurement and maintenance thereof shall in no event limit the liability of
Tenant hereunder. The Commercial General Liability Insurance policy shall name
Landlord, the Landlord Parties, Landlord's property manager, Landlord's
lender(s) and such other persons or firms as Landlord specifies from time to
time, as additional insureds with an appropriate endorsement to the policy(s).
All such insurance policies carried by Tenant shall be with companies having a
rating of not less than A-VIII in Best's Insurance Guide. Tenant shall furnish
to Landlord, from the insurance companies, or cause the insurance companies to
furnish, certificates of coverage. The deductible under each such policy shall
be reasonably acceptable to Landlord. No such policy shall be cancelable except
after thirty (30) days prior written notice to Landlord by the insurer or
Tenant. All such policies shall be endorsed to agree that Tenant's policy is
primary and that any insurance carried by Landlord is excess and not
contributing with any Tenant insurance requirement hereunder. Tenant shall
furnish Landlord with renewals or binders. Tenant agrees that if Tenant does not
take out and maintain such insurance or furnish Landlord with renewals or
binders in a timely manner, Landlord may (but shall not be required to) procure
said insurance on Tenant's behalf and charge Tenant the cost thereof, which
amount shall be payable by Tenant upon demand with interest (at the rate set
forth in Section 20(e) below) from the date such sums are expended. Tenant shall
have the right to provide such insurance coverage pursuant to blanket policies
obtained by Tenant, provided such blanket policies expressly afford coverage to
the Premises and to Tenant as required by this Lease.
(c)Landlord's Insurance. Landlord shall, as a cost to be included in Operating
Costs, procure and maintain at all times during the Term of this Lease, a policy
or policies of insurance covering loss or damage to the Project in the amount of
the full replacement costs without deduction for depreciation thereof, providing
protection against all perils included within the classification of fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage,
water damage, and special extended coverage on the building. Additionally,
Landlord shall carry, in commercially reasonable amounts: (i) Bodily Injury and
Property Damage Liability Insurance and/or Excess Liability Coverage Insurance;
and (ii) Earthquake and/or Flood Damage Insurance; and (iii) Rental Income
Insurance; and (iv) any other forms of insurance Landlord may deem appropriate
or any lender may require. The costs of all insurance carried by Landlord shall
be included in Operating Costs.
(d)Waiver of Subrogation. Landlord and Tenant each agree to require their
respective insurers issuing the insurance described in Sections 14(a)(ii),
14(a)(iv) and the first sentence of Section 14(c), to waive any rights of
subrogation that such companies may have against the other party. Tenant hereby
waives any right that Tenant may have against Landlord and Landlord hereby
waives any right that Landlord may have against Tenant as a result of any loss
or damage to the extent such loss or damage is insurable under such policies.
(e)Compliance with Law. Tenant agrees that it will not, at any time, during the
Term of this Lease, carry any stock of goods or do anything in or about the
Premises (outside the Permitted Use) that will in any way tend to increase the
insurance rates upon the Project. Tenant agrees to pay Landlord forthwith upon
demand the amount of any increase in premiums for insurance that may be carried
during the Term of this Lease, or the amount of insurance to be carried by
Landlord on the Project resulting from Tenant doing any act in or about the
Premises outside the Permitted Use and that increases the insurance rates (by
adding such costs to the Direct Costs), whether or not Landlord shall have
consented to such act on the part of Tenant. If Tenant installs upon the
Premises any electrical equipment which causes an overload of electrical lines
of the Premises, Tenant shall at its own cost and expense, in accordance with
all other Lease provisions (specifically including, but not limited to, the
provisions of Article 9, Article 10 and Article 11 hereof), make whatever
changes are necessary to comply with requirements of the insurance underwriters
and any governmental authority having jurisdiction there over, but nothing
herein contained shall be deemed to constitute Landlord's consent to such
overloading. Tenant shall, at its own expense, comply with all insurance
requirements applicable to the Premises including, without limitation, the
installation of fire extinguishers or an automatic dry chemical extinguishing
system.
ARTICLE 15
ASSIGNMENT AND SUBLETTING
Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than
20





--------------------------------------------------------------------------------



Tenant or Tenant's employees agents, visitors, guests, invitees or licensees
without the prior written consent of Landlord, which such consent shall not be
unreasonably withheld, conditioned or delayed. The sale, assignment, transfer or
hypothecation of any class of stock or other ownership interest in Tenant in
excess of fifty percent (50%) in the aggregate shall be deemed a “Transfer”
within the meaning and provisions of this Article 15, provided however that a
financing transaction (e.g. the addition of capital or property that results in
a transfer of equity interest) shall not be considered a Transfer, regardless of
the percentage of the Tenant sold in the financing transaction. Tenant may
transfer its interest pursuant to this Lease only upon the following express
conditions:
(a)That the proposed Transferee (as hereafter defined) shall be subject to the
prior written consent of Landlord, not unreasonably withheld, and Tenant
acknowledges and agrees that Landlord may deny consent based such factors as
Landlord deems material, including, without limitation:
(i)The use to be made of the Premises by the proposed Transferee is (a) not
generally consistent with the character and nature of all other tenancies in the
Project, or (b) a use which would be prohibited by any other portion of this
Lease (including but not limited to any Rules and Regulations then in effect);
(ii)The financial responsibility of the proposed Transferee is not reasonably
satisfactory to Landlord or in any event not at least equal to those which were
possessed by Tenant as of the date of execution of this Lease;
(iii)The proposed Transferee is either a governmental agency or instrumentality
thereof;
(iv) Intentionally deleted; or
(v)The rent charged by Tenant to such Transferee during the term of such
Transfer, calculated using a present value analysis, is materially less than the
rent being quoted by Landlord at the time of such Transfer for comparable space
in the Project for a comparable term, calculated using a present value analysis.
(b)Upon Tenant's submission of a request for Landlord's consent to any such
Transfer, Tenant shall pay to Landlord Landlord's then standard processing fee
and reasonable attorneys' fees and costs incurred in connection with the
proposed Transfer;
(c)That the proposed Transferee shall execute an agreement pursuant to which it
shall agree to perform faithfully and be bound by all of the terms, covenants,
conditions, provisions and agreements of this Lease applicable to that portion
of the Premises so transferred; and
21





--------------------------------------------------------------------------------



(d)That an executed duplicate original of said assignment and assumption
agreement or other Transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) days after the execution thereof, and that
such Transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord's consent thereto. It shall
be a condition to Landlord's consent to any Transfer that (i) upon Landlord's
consent to any Transfer, Tenant shall pay and continue to pay fifty percent
(50%) of any “Transfer Premium” (defined below), received by Tenant from the
transferee; (ii) any sublessee of part or all of Tenant's interest in the
Premises shall agree that if Landlord gives such sublessee notice that Tenant is
in default under this Lease, such sublessee shall thereafter make all sublease
or other payments directly to Landlord, which will be received by Landlord
without any liability whether to honor the sublease or otherwise (except to
credit such payments against sums due under this Lease), and any sublessee shall
agree to attorn to Landlord or its successors and assigns at their request
should this Lease be terminated for any reason, except that in no event shall
Landlord or its successors or assigns be obligated to accept such attornment;
(iii) any such Transfer and consent shall be effected on reasonable forms
supplied by Landlord and/or its legal counsel; (iv) Landlord may require that
Tenant not then be in default hereunder in any respect beyond any and all
applicable notice and cure periods; and (v) Tenant or the proposed subtenant or
assignee (collectively, “Transferee”) shall agree to pay Landlord, upon demand,
as Additional Rent, a sum equal to the additional reasonable costs, if any,
incurred by Landlord for maintenance and repair as a result of any change in the
nature of occupancy caused by such subletting or assignment. “Transfer Premium”
shall mean all rent, Additional Rent or other consideration payable by a
Transferee in connection with a Transfer in excess of the Basic Rental and other
amounts payable by Tenant under this Lease during the term of the Transfer and
if such Transfer is for less than all of the Premises, the Transfer Premium
shall be calculated on a rentable square foot basis. The calculation of
“Transfer Premium” shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by a Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to the Transferee and any payment in excess of fair market
value for assets, fixtures, inventory, equipment, or furniture transferred by
Tenant to the Transferee in connection with such Transfer. Any Transfer of this
Lease which is not in compliance with the provisions of this Article 15 shall be
voidable by written notice from Landlord and shall, at the option of Landlord,
terminate this Lease. In no event shall the consent by Landlord to any Transfer
be construed as relieving Tenant or any Transferee from obtaining the express
written consent of Landlord to any further Transfer, or as releasing Tenant from
any liability or obligation hereunder whether or not then accrued and Tenant
shall continue to be fully liable therefor. No collection or acceptance of rent
by Landlord from any person other than Tenant shall be deemed a waiver of any
provision of this Article 15 or the acceptance of any Transferee hereunder, or a
release of Tenant (or of any Transferee of Tenant). Notwithstanding anything to
the contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld, conditioned or delayed its consent under
this Article 15 or otherwise has breached or acted unreasonably under this
Article 15, their sole remedies shall be a declaratory judgment and an
injunction for the relief sought without any monetary damages, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all Applicable Laws, on behalf of the proposed Transferee.
22





--------------------------------------------------------------------------------



(e) Notwithstanding anything to the contrary contained in this Article 15,
Landlord shall have the option, by giving written notice to Tenant (“Landlord's
Recapture Notice”) within thirty (30) days after Landlord's receipt of a request
for consent to a proposed Transfer, to terminate this Lease as to the portion of
the Premises that is the subject of the proposed Transfer (hereinafter, the
“Recapture Space”), unless Tenant agrees to revoke its request for Landlord’s
Consent to a proposed Transfer within five (5) days following Tenant’s receipt
of such written notice from Landlord, in which event this Lease shall continue
in full force and effect notwithstanding the prior request from Tenant. If this
Lease is so terminated with respect to less than the entire Premises, (i) the
Basic Rental and Tenant's Proportionate Share shall be prorated based on the
number of rentable square feet retained by Tenant as compared to the total
number of rentable square feet previously contained in the Premises, and this
Lease as so amended shall continue thereafter in full force and effect, and upon
the request of either party, the parties shall execute written confirmation of
the same, and (ii) Tenant shall be responsible for all costs incurred by
Landlord in connection with separately demising the Recapture Space separate and
apart from the balance of the Premises, including without limitation, all
ductwork, systems work, demising wall installation and compliance with
governmental requirements relating thereto (“Landlord's Recapture Costs”).
Tenant shall reimburse Landlord for Landlord's Recapture Costs within ten (10)
business days following written demand therefor from Landlord. The effective
date of any such termination shall be set forth in Landlord's Recapture Notice.


ARTICLE 16
DAMAGE OR DESTRUCTION
If the Project is damaged by fire or other insured casualty, the damage shall be
repaired by Landlord and provided such repairs can, in Landlord's sole opinion,
be completed within two hundred seventy (270) days after commencement of the
necessity for repairs, without the payment of overtime or other premiums, and
until such repairs are completed, rent shall be abated in proportion to the part
of the Premises which is unusable by Tenant in the conduct of its business (but
there shall be no abatement of rent by reason of any portion of the Premises
being unusable for a period equal to one (1) day or less). If repairs cannot, in
Landlord's opinion, be completed within two hundred seventy (270) days after the
necessity for repairs this Lease shall instead terminate, by notifying Tenant in
writing of such termination within sixty (60) days after Landlord makes such a
determination, with such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises. In addition, Landlord may elect to
terminate this Lease if the Project shall be damaged by fire or other casualty
or cause, whether or not the Premises are affected, if the damage is not fully
covered, except for deductible amounts, by Landlord's insurance policies.
Finally, if the Premises or the Project is damaged to any substantial extent
during the last twelve (12) months of the Term, then notwithstanding anything
contained in this Article 16 to the contrary, Landlord and Tenant shall each
have the option to terminate this Lease by giving written notice to the other
party of the exercise of such option within sixty (60) days after Landlord or
Tenant, as applicable, learns of the necessity for repairs as the result of such
damage. A total destruction of the Project shall automatically terminate this
Lease. Tenant understands that Landlord will not carry insurance of any kind on
Tenant's furniture, furnishings, trade fixtures or equipment, and that Landlord
shall not be obligated to repair any damage thereto or replace the same. Except
as otherwise expressly set forth in this Lease, Tenant acknowledges that Tenant
shall have no right to any proceeds of insurance carried by Landlord relating to
property damage.
ARTICLE 17
SUBORDINATION

23





--------------------------------------------------------------------------------



This Lease is subject to and Tenant agrees to comply with all matters of record
affecting the Real Property. This Lease is also subject and subordinate to all
ground or underlying leases, mortgages and deeds of trust which affect the Real
Property, as well as all renewals, modifications, consolidations, replacements
and extensions thereof; provided, however, if the lessor under any such lease or
the holder or holders of any such mortgage or deed of trust shall advise
Landlord that they desire or require this Lease to be prior and superior
thereto, upon written request of Landlord to Tenant, Tenant agrees to execute,
acknowledge and deliver, within five (5) days, any and all reasonable documents
or instruments which Landlord or such lessor, holder or holders deem necessary
or desirable for purposes thereof. Landlord shall have the right to cause this
Lease to be and become and remain subject and subordinate to any and all ground
or underlying leases, mortgages or deeds of trust which may hereafter be
executed covering the Premises, the Project or the property or any renewals,
modifications, consolidations, replacements or extensions thereof, for the full
amount of all advances made or to be made thereunder and without regard to the
time or character of such advances, together with interest thereon and subject
to all the terms and provisions thereof; provided, however, that Landlord
obtains from the lender or other party in question a written undertaking in
favor of Tenant to the effect that such lender or other party will not disturb
Tenant's right of possession under this Lease if Tenant is not then or
thereafter in breach of any covenant or provision of this Lease. Tenant agrees,
within five (5) days after Landlord's written request therefor, to execute,
acknowledge and deliver upon request any and all reasonable documents or
instruments requested by Landlord or necessary or proper to assure the
subordination of this Lease to any such mortgages, deeds of trust, or leasehold
estates. Tenant agrees that if any proceedings are brought for the foreclosure
of any mortgage or deed of trust or any deed in lieu thereof, to attorn to the
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof as so requested to do so by such purchaser and to recognize such
purchaser as the lessor under this Lease; Tenant shall, within five (5) days
after request execute such further reasonable instruments or assurances as such
purchaser may reasonably deem necessary to evidence or confirm such attornment.
Tenant agrees to provide copies of any notices of Landlord's default under this
Lease to any mortgagee or deed of trust beneficiary whose address has been
provided to Tenant and Tenant shall provide such mortgagee or deed of trust
beneficiary a commercially reasonable time after receipt of such notice within
which to cure any such default. Tenant waives the provisions of any current or
future statute, rule or law which may give or purport to give Tenant any right
or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.



24





--------------------------------------------------------------------------------



ARTICLE 18
EMINENT DOMAIN
If the whole of the Premises or the Project or so much thereof as to render the
balance unusable by Tenant shall be taken under power of eminent domain, or is
sold, transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date of such condemnation, or as of the date possession is
taken by the condemning authority, at Landlord's option. No award for any
partial or entire taking shall be apportioned, and Tenant hereby assigns to
Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for the loss of Tenant’s leasehold interest
or the interruption of, or damage to, Tenant's business. In the event of a
partial taking described in this Article 18, or a sale, transfer or conveyance
in lieu thereof, which does not result in a termination of this Lease, the rent
shall be apportioned according to the ratio that the part of the Premises
remaining useable by Tenant bears to the total area of the Premises. Tenant
hereby waives any and all rights it might otherwise have pursuant to Applicable
Law, to terminate the Lease in the event of a partial taking.
ARTICLE 19
DEFAULT
Each of the following acts or omissions of Tenant, shall constitute an “Event of
Default” after the required notice and failure to cure:
(a)Failure or refusal to pay Basic Monthly Rental, Additional Rent or any other
amount to be paid by Tenant to Landlord hereunder within five (5) calendar days
after notice that the same is due or payable hereunder; said notice period shall
be in lieu of, and not in addition to, any notice requirements provided by
Arizona law, provided further that Landlord shall only be required to provide
the number and frequency of notices for late or missing payments pursuant to
Section 30(m);
(b)As set forth in items (b) through and including (i) below, the material
failure to perform or observe any covenant or condition of this Lease to be
performed or observed, provided that such material breach continues for more
than thirty (30) days following written notice to Tenant of such breach and the
breach by Tenant is not then cured. Any notice provided within Article 19 shall
be in lieu of, and not in addition to, any notice requirements provided by
Arizona law and provided, however, that if the nature of Tenant’s obligation is
such that more than thirty (30) days are required for performance, then Tenant
shall not be in default if Tenant commences performance within such notice
period and thereafter diligently prosecutes the same to completion;


25





--------------------------------------------------------------------------------



(c)Abandonment or vacating or failure to accept tender of possession of the
Premises or any significant portion thereof for more than sixty (60) continuous
days;
(d)The taking in execution or by similar process or law (other than by eminent
domain) of the estate hereby created;
(e)The filing by Tenant or any guarantor hereunder in any court pursuant to any
statute of a petition in bankruptcy or insolvency or for reorganization or
arrangement for the appointment of a receiver of all or a portion of Tenant's
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement of a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty (30)
days after commencement of such proceeding or the appointment of such trustee or
receiver; or the making by Tenant or any guarantor hereunder of an assignment
for the benefit of creditors. If Tenant's performance of this Lease is in
default or breach at the time of the filing of a petition in any chapter of
bankruptcy by or on behalf of Tenant, or involuntarily by the creditors or
interested parties of Tenant, Tenant hereby stipulates to the lifting of the
automatic stay in effect and relief from such stay for Landlord if Tenant files
a petition under the United States Bankruptcy laws, for the purpose of Landlord
pursuing its rights and remedies against Tenant and/or a guarantor of this Lease
particularly for the purpose of taking possession of the subject premises or the
pursuit of post-petition debt;
(f)Tenant's failure to cause to be released any mechanics liens filed against
the Premises or the Project within twenty (20) days after the date the same
shall have been filed or recorded;
(g)Tenant's failure to observe or perform according to the provisions of Article
7, Article 14, Article 17, Article 25 or Article 28 within ten (10) business
days after notice from Landlord; or
(h)[deleted and reserved]; or
(i)[deleted and reserved].


ARTICLE 20
REMEDIES
26





--------------------------------------------------------------------------------



(a)Upon the occurrence of an Event of Default under this Lease as provided in
Article 19 hereof, Landlord may exercise all of its remedies as may be permitted
by law, including without limitation, terminating this Lease, reentering the
Premises and removing all persons and property therefrom, which property may be
stored by Landlord at a warehouse or elsewhere at the risk, expense and for the
account of Tenant. If Landlord elects to terminate this Lease, Landlord shall be
entitled to recover from Tenant the aggregate of all amounts permitted by law,
including but not limited to (i) the worth at the time of award of the amount of
any unpaid rent which had been earned at the time of such termination; plus (ii)
the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, tenant improvement
expenses, brokerage commissions and advertising expenses incurred, expenses of
remodeling the Premises or any portion thereof for a new tenant, whether for the
same or a different use, and any special concessions made to obtain a new
tenant; and (v) at Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by Applicable Law.
The term “rent” as used in this Section 20(a) shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in items (i) and (ii),
above, the “worth at the time of award” shall be computed by allowing interest
at the rate set forth in item (e), below, but in no case greater than the
maximum amount of such interest permitted by law. As used in item (iii), above,
the “worth at the time of award” shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).
(b)Nothing in this Article 20 shall be deemed to affect Landlord's right to
indemnification for liability or liabilities arising prior to the termination of
this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.
(c)Notwithstanding anything to the contrary set forth herein, Landlord's
re-entry to perform acts of maintenance or preservation of or in connection with
efforts to relet the Premises or any portion thereof, or the appointment of a
receiver upon Landlord's initiative to protect Landlord's interest under this
Lease shall not terminate Tenant's right to possession of the Premises or any
portion thereof and, until Landlord does elect to terminate this Lease, this
Lease shall continue in full force and effect and Landlord may enforce all of
Landlord's rights and remedies hereunder or at law, including any right for a
landlord to continue a lease in effect after the lessee's breach and abandonment
and recover rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations. Accordingly, if Landlord does not elect
to terminate this Lease on account of any default by Tenant, Landlord may, from
time to time, without terminating this Lease, enforce all of its rights and
remedies under this Lease, including the right to recover all rent as it becomes
due.
(d)All rights, powers and remedies of Landlord hereunder and under any other
agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord's right to exercise any other right or
remedy.
27





--------------------------------------------------------------------------------



(e)Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at the lower of twelve percent (12%) per annum or the
maximum lawful rate of interest from the due date until paid, unless otherwise
specifically provided herein, but the payment of such interest shall not excuse
or cure any default by Tenant under this Lease. In addition to such interest:
(i) if Rental is not paid on or before the fifth (5th) day of the calendar month
for which the same is due, a late charge equal to ten percent (10%) of the
amount overdue or $100, whichever is greater, shall be immediately due and owing
and shall accrue for each calendar month or part thereof until such rental,
including the late charge, is paid in full, which late charge Tenant hereby
agrees is a reasonable estimate of the damages Landlord shall suffer as a result
of Tenant's late payment and (ii) an additional charge of $25 shall be assessed
for any check given to Landlord by or on behalf of Tenant which is not honored
by the drawee thereof; which damages include Landlord's additional
administrative and other costs associated with such late payment and unsatisfied
checks and the parties agree that it would be impracticable or extremely
difficult to fix Landlord's actual damage in such event. Such charges for
interest and late payments and unsatisfied checks are separate and cumulative
and are in addition to and shall not diminish or represent a substitute for any
or all of Landlord's rights or remedies under any other provision of this Lease
or applicable law.
(f)Landlord shall not be in default under this Lease unless Landlord fails to
perform obligations required of Landlord within thirty (30) days after written
notice is delivered by Tenant to Landlord and to the holder of any mortgages or
deeds of trust (collectively, “Lender”) covering the Premises whose name and
address shall have theretofore been furnished to Tenant in writing, specifying
the obligation which Landlord has failed to perform; provided, however, that if
the nature of Landlord's obligation is such that more than thirty (30) days are
required for performance, then Landlord shall not be in default if Landlord or
Lender commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.
(g)In the event of any default, breach or violation of Tenant's rights under
this Lease by Landlord, Tenant's exclusive remedies shall be an action for
specific performance or action for actual damages. Without limiting any other
waiver by Tenant which may be contained in this Lease, Tenant hereby waives the
benefit of any law granting it the right to perform Landlord's obligation, or
the right to terminate this Lease on account of any Landlord default.


ARTICLE 21
TRANSFER OF LANDLORD'S INTEREST
In the event of any transfer or termination of Landlord's interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination. Tenant agrees
to attorn to the transferee upon any such transfer and to recognize such
transferee as the lessor under this Lease and Tenant shall, within five (5) days
after request, execute such further instruments or assurances as such transferee
may reasonably deem necessary to evidence or confirm such attornment.

28





--------------------------------------------------------------------------------



ARTICLE 22
BROKER
In connection with this Lease, Landlord and Tenant warrant and represent that
the parties have had dealings only with firm(s) set forth in Article 1.H. of the
Basic Lease Provisions and that it knows of no other person or entity who is or
might be entitled to a commission, finder's fee or other like payment in
connection herewith and, as a result, both Landlord and Tenant do hereby
indemnify and agree to hold the other Party and their respective agents,
members, partners, representatives, officers, affiliates, shareholders,
employees, successors and assigns harmless from and against any and all loss,
liability and expenses that such Party may incur should such warranty and
representation prove incorrect, inaccurate or false.
ARTICLE 23
PARKING
Tenant shall be provided, commencing on the Commencement Date, the number of
parking passes set forth in Article 1.I of the Basic Lease Provisions. In
addition to the parking charge by Landlord, if any, under all circumstances
Tenant shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the renting of such parking passes by
Tenant or the use of the parking facility by Tenant. Tenant's continued right to
use the parking passes is conditioned upon Tenant abiding by all rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility where the parking passes are located, including any
sticker or other identification system established by Landlord, Tenant's
cooperation in seeing that Tenant's employees and visitors also comply with such
rules and regulations, and Tenant not being in default under this Lease.
Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Project parking facility at any time
and Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements; provided that such alternations or re-designs at all times
preserve Tenant’s rights to the reserved and covered spaces described in Article
1. Landlord may, from time to time, relocate any reserved parking spaces (if
any) rented by Tenant to another location in the Project parking facility.
Landlord may delegate its responsibilities hereunder to a parking operator or a
lessee of the parking facility in which case such parking operator or lessee
shall have all the rights of control attributed hereby to the Landlord. The
parking passes rented by Tenant pursuant to this Article 23 are provided to
Tenant solely for use by Tenant's own personnel and such passes may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval. Tenant may validate visitor parking by such method or
methods as the Landlord may establish, at the validation rate from time to time
generally applicable to visitor parking.
ARTICLE 24
WAIVER

29





--------------------------------------------------------------------------------



No waiver by either Party of any provision of this Lease shall be deemed to be a
waiver of any other provision hereof or of any subsequent breach by either Party
of the same or any other provision. No provision of this Lease may be waived by
either Party, except by an instrument in writing executed by the Parties. Either
Party’s consent to or approval of any act by a Party requiring consent or
approval shall not be deemed to render unnecessary the obtaining of the Party’s
consent to or approval of any subsequent act of that Party, whether or not
similar to the act so consented to or approved. No act or thing done by Landlord
or Landlord's agents during the Term of this Lease shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept such surrender shall
be valid unless in writing and signed by Landlord. The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
rent. Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference thereto.
Accordingly, Landlord may accept any such amount and negotiate any such check
without prejudice to Landlord's right to recover all balances due and owing and
to pursue its other rights against Tenant under this Lease, regardless of
whether Landlord makes any notation on such instrument of payment or otherwise
notifies Tenant that such acceptance or negotiation is without prejudice to
Landlord's rights.
ARTICLE 25
ESTOPPEL CERTIFICATE
Landlord and Tenant, as applicable, shall, at any time and from time to time,
upon not less than ten (10) days’ prior written notice from the other party,
execute, acknowledge and deliver to the other party a statement in writing (the
“Estoppel Certificate”) certifying the following information, (but not limited
to the following information if further information is requested): (i) that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease, as modified, is in
full force and effect); (ii) the dates to which the rental and other charges are
paid in advance, if any; (iii) the amount of Tenant's security deposit, if any;
and (iv) acknowledging that there are not, to Landlord or Tenant's knowledge, as
applicable, any uncured defaults on the part of the other party hereunder, and
no events or conditions then in existence which, with the passage of time or
notice or both, would constitute a default on the part of such party hereunder,
or specifying such defaults, events or conditions, if any are claimed. It is
expressly understood and agreed that any such statement contained in the
Estoppel Certificate delivered by Landlord or Tenant as provided herein may be
relied upon by any prospective purchaser, assignee, transferee or encumbrancer
of all or any portion of the Real Property. A party’s failure to deliver such
statement within such time shall constitute an admission by such party that all
statements contained therein are true and correct.
ARTICLE 26
LIABILITY OF LANDLORD

30





--------------------------------------------------------------------------------



Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the interest of Landlord in the Project. No other property or assets of Landlord
or any Landlord Party shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant's remedies under or with respect to
this Lease, Landlord's obligations to Tenant, whether contractual, statutory or
otherwise, the relationship of Landlord and Tenant hereunder, or Tenant's use or
occupancy of the Premises.
ARTICLE 27
INABILITY TO PERFORM
This Lease and the obligations of Tenant and Landlord hereunder shall not be
affected or impaired because Landlord is unable to fulfill any of its
obligations hereunder or is delayed in doing so, if such inability or delay is
caused by reason of any prevention, delay, stoppage due to strikes, lockouts,
acts of God, acts of terrorism, or any other cause previously, or at such time,
beyond the reasonable control or anticipation of Landlord (collectively, a
“Force Majeure”) and Landlord's and Tenant’s obligations under this Lease shall
be forgiven and suspended by any such Force Majeure.
ARTICLE 28
HAZARDOUS WASTE
31





--------------------------------------------------------------------------------



(a)Tenant shall not cause or permit any Hazardous Material (as defined in
Section 28(d) below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees, contractors, or invitees; provided however, (i)
Tenant shall be allowed to store and use reasonable amounts of commercially
available cleaning products, printing inks and other products for normal office
operations, in compliance with all Laws (as defined in Section 28(e) below),
without the consent of Landlord, and (ii) with the prior written consent of
Landlord, and subject to additional reasonable requirements imposed by Landlord,
Tenant shall be allowed to generate, produce, bring upon, use, store, treat or
dispose of any Hazardous Materials to the extent such Hazardous Materials are
consistent with Tenant’s business and so long as such generation, production,
usage, storage and disposal are in compliance with all Laws (as defined in
Section 28(e) below). Notwithstanding anything contained in this Article 28 to
the contrary, Landlord hereby consents to and approves of, and Tenant shall be
permitted to generate, produce, bring upon, use, store, treat or dispose of, in
compliance with all Laws, those certain Hazardous Materials described on Exhibit
“E” attached hereto (the “Pre-Approved Hazardous Materials”). Tenant indemnifies
Landlord and the Landlord Parties from and against any breach by Tenant of the
obligations stated in the preceding sentence, and agrees to defend and hold
Landlord and the Landlord Parties harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Project, damages for the loss or
restriction or use of rentable or usable space or of any amenity of the Project,
damages arising from any adverse impact or marketing of space in the Project,
and sums paid in settlement of claims, attorneys' fees and costs, consultant
fees, and expert fees) which arise during or after the Term of this Lease as a
result of such breach. This indemnification of Landlord and the Landlord Parties
by Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Project, except to the extent any of the foregoing
was caused by the gross negligence or willful misconduct of Landlord or
Landlord’s employees or agents or to the extent any of the foregoing was caused
or necessitated by the presence or existence of any Hazardous Materials on the
Project prior to the Effective Date of this Lease. Without limiting the
foregoing, if the presence of any Hazardous Material on the Project caused or
permitted by Tenant results in any contamination of the Project, then subject to
the provisions of Article 9, Article 10 and Article 11 hereof, Tenant shall
promptly take all actions at its sole expense as are necessary to return the
Project to the condition existing prior to the introduction of any such
Hazardous Material and the contractors to be used by Tenant for such work must
be approved by Landlord, which approval shall not be unreasonably withheld so
long as such actions would not potentially have any material adverse long-term
or short-term effect on the Project and so long as such actions do not
materially interfere with the use and enjoyment of the Project by the other
tenants thereof; provided however, Landlord shall also have the right, by
written notice to Tenant, to directly undertake any such mitigation efforts with
regard to Hazardous Materials in or about the Project due to Tenant's breach of
its obligations pursuant to this Section 28(a), and to charge Tenant, as
Additional Rent, for the costs thereof.
32





--------------------------------------------------------------------------------



(b) Landlord and Tenant acknowledge that Landlord may become legally liable for
the costs of complying with Laws (as defined in Section 28(e) below) relating to
Hazardous Material which are not the responsibility of Landlord or the
responsibility of Tenant, including the following: (i) Hazardous Material
present in the soil or ground water on the Project of which Landlord has no
knowledge as of the effective date of this Lease; (ii) a change in Laws which
relate to Hazardous Material which make that Hazardous Material which is present
on the Real Property as of the effective date of this Lease, whether known or
unknown to Landlord, a violation of such new Laws; (iii) Hazardous Material that
migrates, flows, percolates, diffuses, or in any way moves on to, or under, the
Project after the effective date of this Lease; or Hazardous Material present on
or under the Project as a result of any discharge, dumping or spilling (whether
accidental or otherwise) on the Project by other lessees of the Project or their
agents, employees, contractors, or invitees, or by others. Accordingly, Landlord
and Tenant agree that the cost of complying with Laws relating to Hazardous
Material on the Project for which Landlord is legally liable and which are paid
or incurred by Landlord shall be an Operating Cost (and Tenant shall pay
Tenant's Proportionate Share thereof in accordance with Article 3, subject to
the limitations set forth in Section 3(g)) unless the cost of such compliance as
between Landlord and Tenant, is made the responsibility of Tenant pursuant to
Section 28(a) above, or is made the responsibility of Landlord as a result of
the gross negligence or willful misconduct of Landlord and/or the Landlord
Parties. To the extent any such Operating Cost relating to Hazardous Material is
subsequently recovered or reimbursed through insurance, or recovery from
responsible third parties or other action, Tenant shall be entitled to a
proportionate reimbursement to the extent it has paid its share of such
Operating Cost to which such recovery or reimbursement relates.
(c)It shall not be unreasonable for Landlord to withhold its consent to any
proposed Transfer if (i) the proposed transferee's anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee's actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.
(d)As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of Arizona or the United States Government.
The term “Hazardous Material” includes, without limitation, any material
described as a toxic or hazardous material, waste, pollutant, contaminant or
infectious waste, or words of similar import, in any federal, state or local
law, ordinance, order, rule or regulation as well as any contaminants,
pollutants, irritants, chemicals, waste, toxic substances, gases, liquids,
solids, fumes, vapor, soot, smoke, acids, alkali, petroleum or petroleum
by-product or derivative, biological matter, or other substances or materials of
any kind which are or may be harmful or injurious to human health or life,
animal health or life, plant health or life, or the environment.
(e)As used herein, the term “Laws” means any applicable federal, state or local
law, ordinance, or regulation relating to any Hazardous Material affecting the
Project, including, without limitation, the laws, ordinances, and regulations
referred to in Section 28(d) above.
ARTICLE 29
SURRENDER OF PREMISES; REMOVAL OF PROPERTY
(a)The voluntary or other surrender of this Lease by Tenant to Landlord, or a
mutual termination hereof, shall not work a merger, and shall at the option of
Landlord, operate as an assignment to it of any or all subleases or subtenancies
affecting the Premises.
(b)Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are Landlord's obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, all furniture, equipment, business and trade fixtures, free-standing
cabinet work, moveable partitioning and other articles of personal property in
the Premises (except to the extent Landlord elects by notice to Tenant to
exercise its option to have any subleases or subtenancies assigned to it), and
Tenant shall repair all damage to the Premises resulting from the removal of
such items from the Premises.
33





--------------------------------------------------------------------------------



(c)Subject to any applicable limitations set forth in Section 12(d), whenever
Landlord shall reenter the Premises as provided in Article 20 hereof, or as
otherwise provided in this Lease, any property of Tenant not removed by Tenant
upon the expiration of the Term of this Lease (or within forty-eight (48) hours
after a termination by reason of and Event of Default of Tenant), as provided in
this Lease, shall be considered abandoned and Landlord may remove any or all of
such items and dispose of the same in any manner or store the same in a public
warehouse or elsewhere for the account and at the expense and risk of Tenant,
and if Tenant shall fail to pay the cost of storing any such property after it
has been stored for a period of thirty (30) days or more, Landlord may sell any
or all of such property at public or private sale, in such manner and at such
times and places as Landlord, in its sole discretion, may deem proper, without
notice to or demand upon Tenant, for the payment of all or any part of such
charges or the removal of any such property, and shall apply the proceeds of
such sale as follows: first, to the cost and expense of such sale, including
reasonable attorneys' fees and costs for services rendered; second, to the
payment of the cost of or charges for storing any such property; third, to the
payment of any other sums of money which may then or thereafter be due to
Landlord from Tenant under any of the terms hereof; and fourth, the balance, if
any, to Tenant. Upon vacating the Premises and return thereof to Landlord,
Tenant waives any and all rights to the return of any Tenant's property
remaining therein, the same shall be deemed abandoned and may be disposed of by
Landlord without further notice or legal requirement. Tenant shall indemnify and
hold Landlord harmless as against any claim by third parties asserting a
possessory or ownership interest in any abandoned property.
(d)All fixtures, Tenant Improvements, Alterations and/or appurtenances attached
to or built into the Premises prior to or during the Term, whether by Landlord
or Tenant and whether at the expense of Landlord or Tenant, or of both, shall be
and remain part of the Premises and shall not be removed by Tenant at the end of
the Term unless otherwise expressly provided for in this Lease, unless such
removal may be had without damage to the Premises, or unless such removal is
required by Landlord. Such fixtures, Tenant Improvements, Alterations and/or
appurtenances shall include but not be limited to: all floor coverings,
paneling, molding, doors,, plumbing systems, security systems, electrical
systems, lighting systems, all fixtures and outlets for the systems mentioned
above and for all telephone, radio and television purposes.
ARTICLE 30
MISCELLANEOUS
34





--------------------------------------------------------------------------------



(a)SEVERABILITY; ENTIRE AGREEMENT. ANY PROVISION OF THIS LEASE WHICH SHALL PROVE
TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR INVALIDATE ANY
OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT. THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED HERETO CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO TENANT'S
OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR AGREEMENT OR
UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR ANY PURPOSE.
NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT BY AN AGREEMENT
IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN INTEREST. THE
PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR TO ITS MUTUAL
EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE ANY PARTICULAR
MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR IMPLICATION
INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES INTENDED THEREBY
TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED LANGUAGE.
(b)Attorneys' Fees; Waiver of Jury Trial.
(i)In any action to enforce the terms of this Lease, including any suit by
Landlord for the recovery of rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum for attorneys' fees and
costs in such suit and such attorneys' fees and costs shall be deemed to have
accrued prior to the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment. Tenant shall also reimburse Landlord
for all costs incurred by Landlord in connection with enforcing its rights under
this Lease against Tenant following a bankruptcy by Tenant or otherwise,
including without limitation, legal fees, experts' fees and expenses, court
costs and consulting fees. Should Tenant default in the performance of any
covenant or provision of this Lease, resulting in the preparation of a Notice of
Default, such as a Notice to Pay Rent or Quit, or a Notice to Perform Covenant
or Quit, Tenant shall pay, as additional rental, upon demand of Landlord,
Landlord's attorney's fees and costs in the preparation and/or service of such
Notice of Default. A reasonable attorney fee for the purposes of the foregoing
shall not exceed $3,000.00.
(ii)Should Landlord, without fault on Landlord's part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for labor or material furnished to or for Tenant
or any such other person or otherwise arising out of or resulting from any act
or transaction of Tenant or of any such other person, Tenant covenants to save
and hold Landlord harmless from any judgment rendered against Landlord or the
Premises or any part thereof and from all costs and expenses, including
reasonable attorneys' fees and costs incurred by Landlord in connection with
such litigation.
(iii) TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION SEEKING SPECIFIC PERFORMANCE OF ANY PROVISION OF
THIS LEASE, FOR DAMAGES FOR ANY BREACH UNDER THIS LEASE, OR OTHERWISE FOR
ENFORCEMENT OF ANY RIGHT OR REMEDY HEREUNDER.
(c)Time of Essence. Each of Tenant's covenants herein is a condition of
Landlord's duty to perform and time is of the essence with respect to the
performance of every provision of this Lease.
35





--------------------------------------------------------------------------------



(d)Headings; Joint and Several. The article headings contained in this Lease are
for convenience only and do not in any way limit or amplify any term or
provision hereof. The terms “Landlord” and “Tenant” as used herein shall include
the plural as well as the singular, the neuter shall include the masculine and
feminine genders and the obligations herein imposed upon Tenant shall be joint
and several as to each of the persons, firms or corporations of which Tenant may
be composed each referred to herein as a “Party” or jointly as the “Parties”.
(e)Reserved Area. Tenant hereby acknowledges and agrees that the exterior walls
of the Premises and the area between the finished ceiling of the Premises and
the slab of the floor of the Project thereabove have not been demised hereby and
the use thereof together with the right to install, maintain, use, repair and
replace pipes, ducts, conduits, wiring and cabling leading through, under or
above the Premises or throughout the Project in locations which will not
materially interfere with Tenant's use of the Premises and serving other parts
of the Project are hereby excepted and reserved unto Landlord.
(f)NO OPTION. THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
(g)Use of Project Name; Improvements. Tenant shall not be allowed to use the
name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant's address) without the prior written consent of Landlord, with such
consent not unreasonably withheld.
(h)Rules and Regulations. Tenant shall observe faithfully and comply strictly
with the rules and regulations (“Rules and Regulations”) attached to this Lease
as Exhibit “B” and made a part hereof, and such other Rules and Regulations as
Landlord may from time to time reasonably adopt for the safety, care and
cleanliness of the Project, the facilities thereof, or the preservation of good
order therein. Landlord shall not be liable to Tenant for violation of any such
Rules and Regulations, or for the breach of any covenant or condition in any
lease by any other tenant in the Project. A waiver by Landlord of any Rule or
Regulation for any other tenant shall not constitute nor be deemed a waiver of
the Rule or Regulation for this Tenant.
(i)Quiet Possession. Upon Tenant's paying the Monthly Basic Rental, Additional
Rent and other sums provided hereunder and observing and performing all of the
covenants, conditions and provisions on Tenant's part to be observed and
performed hereunder, Tenant shall have quiet possession of the Premises for the
entire Term hereof, subject to all of the provisions of this Lease.
(j)Rent. All payments required to be made hereunder to Landlord shall be deemed
to be rent, whether or not described as such.
(k)Successors and Assigns. Subject to the provisions of Article 15 hereof, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective heirs,
personal representatives, successors and assigns.
36





--------------------------------------------------------------------------------



(l)Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal service evidenced by a signed receipt or
sent by registered or certified mail, return receipt requested, or via overnight
courier, and shall be effective upon proof of delivery, addressed if to Tenant
then at the Premises; with a copy to the then current President of Tenant (as of
the date of this Lease, 820 S. Friendswood Drive, Suite 201, Friendswood, Texas
77546, or if to Landlord then at Alturas Siete II, LLC, c/o Alturas Capital
Partners, 500 East Shore Drive, Suite 120, Eagle, Idaho 83616, Attention: Legal,
with a copy to the then current property manager). Either party may by notice to
the other specify a different address for notice purposes. A copy of all notices
to be given to Landlord hereunder shall be concurrently transmitted by Tenant to
such party hereafter designated by notice from Landlord to Tenant.
(m)Persistent Delinquencies. If Tenant shall be delinquent by more than fifteen
(15) days in the payment of rent on three (3) separate occasions in any twelve
(12) month period or if there are three (3) or more non-monetary defaults by
Tenant in any twelve (12) month period beyond any and all applicable notice and
cure periods set forth in this Lease, then without limiting any other rights or
remedies of Landlord, Landlord shall have the right to terminate this Lease by
thirty (30) days written notice given by Landlord to Tenant within thirty (30)
days of the last such delinquency, such thirty day notice shall not constitute a
surrender of the Lease, and shall entitle Landlord to implement all remedies
available at law or equity for breach of lease damages, as provided by Section
20 of this Lease, and applicable law.
(n)Right of Landlord to Perform. All covenants and agreements to be performed by
Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant's sole cost and expense and without any abatement of rent. If Tenant
shall fail to pay any sum of money, other than rent, required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue beyond any applicable cure period set
forth in this Lease, Landlord may, but shall not be obligated to, without
waiving or releasing Tenant from any obligations of Tenant, make any such
payment or perform any such other act on Tenant's part to be made or performed
as is in this Lease provided. All sums so paid by Landlord, shall be payable to
Landlord on demand and Tenant covenants to pay any such sums, and Landlord shall
have (in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of the nonpayment thereof by Tenant as in the case of
default by Tenant in the payment of the rent.
(o)Access, Changes in Project, Facilities, Name.
(i)Every part of the Project except the inside surfaces of all walls, windows
and doors bounding the Premises (including exterior building walls, the rooftop,
core corridor walls and doors and any core corridor entrance), and any space in
or adjacent to the Premises or within the Project used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
building facilities, and the use thereof, as well as access thereto through the
Premises for the purposes of operation, maintenance, decoration and repair, are
reserved to Landlord.
37





--------------------------------------------------------------------------------



(ii)Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable provided that such change does not materially change access or the
Permitted Use of Tenant.
(iii)Landlord may adopt any name for the Project and Landlord reserves the
right, from time to time, to change the name and/or address of the Project at
any time.
(p)Signing Authority. Tenant represents and warrants that it is duly authorized
to execute and deliver this Lease on behalf of Tenant in accordance with a duly
adopted resolution of the Board of Directors of said corporation or in
accordance with the By-laws of said corporation. Concurrently with Tenant's
execution of this Lease, Tenant shall provide to Landlord a copy of such
resolution of the Board of Directors authorizing the execution of this Lease on
behalf of such corporation, which copy of resolution shall be duly certified by
the secretary or an assistant secretary of the corporation to be a true copy of
a resolution duly adopted by the Board of Directors of said corporation and
shall be in a form reasonably acceptable to Landlord.
(q)Substitute Premises. [deleted and reserved]
(r)Survival of Obligations. Any obligations of Tenant under this Lease shall
survive the expiration or earlier termination of this Lease.
(s)Confidentiality. The Parties acknowledges that the content of this Lease and
any related documents are confidential information. Except as otherwise required
by law or securities regulations, the Parties shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant's financial, legal and
space planning consultants and any proposed Transferees, except as required by
law.
(t)Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Arizona. No conflicts of law rules of any state or
country (including, without limitation, Arizona conflicts of law rules) shall be
applied to result in the application of any substantive or procedural laws of
any state or country other than Arizona. All controversies, claims, actions or
causes of action arising between the parties hereto and/or their respective
successors and assigns, shall be brought, heard and adjudicated by the courts of
the State of Arizona, with venue in the County of Maricopa. Each of the parties
hereto hereby consents to personal jurisdiction by the courts of the State of
Arizona in connection with any such controversy, claim, action or cause of
action, and each of the parties hereto consents to service of process by any
means authorized by Arizona law and consents to the enforcement of any judgment
so obtained in the courts of the State of Arizona on the same terms and
conditions as if such controversy, claim, action or cause of action had been
originally heard and adjudicated to a final judgment in such courts. Each of the
parties hereto further acknowledges that the laws and courts of Arizona were
freely and voluntarily chosen to govern this Lease and to adjudicate any claims
or disputes hereunder.
38





--------------------------------------------------------------------------------



(u)Office of Foreign Assets Control. Tenant certifies to Landlord that (i)
Tenant is not entering into this Lease, nor acting, for or on behalf of any
person or entity named as a terrorist or other banned or blocked person or
entity pursuant to any law, order, rule or regulation of the United States
Treasury Department or the Office of Foreign Assets Control, and (ii) Tenant
shall not assign this Lease or sublease to any such person or entity or anyone
acting on behalf of any such person or entity. Landlord shall have the right to
conduct all reasonable searches in order to ensure compliance with the
foregoing. Tenant hereby agrees to indemnify, defend and hold Landlord and the
Landlord Parties harmless from any and all claims arising from or related to any
breach of the foregoing certification.
(v)Financial Statements. Within ten (10) days after Tenant's receipt of
Landlord's written request and no more than once per calendar quarter during
each calendar year of the Term, Tenant shall provide Landlord with current
financial statements of Tenant and financial statements for the two (2) calendar
or fiscal years (if Tenant's fiscal year is other than a calendar year) prior to
the then current financial statement year. Any such statements shall be prepared
in accordance with generally accepted accounting principles and, if the normal
practice of Tenant, shall be audited by an independent certified public
accountant (but only with respect to completed fiscal years (and then only to
the extent available)).
(w)Exhibits. The Exhibits attached hereto are incorporated herein by this
reference as if fully set forth herein.
(x)Independent Covenants. This Lease shall be construed as though the covenants
herein between Landlord and Tenant are independent (and not dependent) and
Tenant hereby expressly waives the benefit of any statute to the contrary and
agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to set off of any of the rent or other amounts owing
hereunder against Landlord.
(y)Counterparts. This Lease may be executed in counterparts, each of which shall
be deemed an original, but such counterparts, when taken together, shall
constitute one agreement
(z)Non-Discrimination. Tenant herein covenants by and for himself or herself,
his or her heirs, executors, administrators and assigns, and all persons
claiming under or through him or her, and this Lease is made and accepted upon
and subject to the following conditions:
“That there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry, in the leasing, subleasing, transferring,
use, occupancy, tenure or enjoyment of the Premises, nor shall Tenant himself or
herself, or any person claiming under or through him or her, establish or permit
any such practice or practices of discrimination or segregation with reference
to the selection, location, number, use or occupancy of tenants, subtenants or
vendees in the Premises.”
ARTICLE 31
SIGNAGE/DIRECTORY
Provided Tenant is not in default hereunder, on or before the Commencement Date,
Landlord, at Landlord's sole cost and expense, shall install initial suite entry
signage and lobby directory signage (collectively, “Tenant's Signage”). Tenant's
Signage shall be subject to Landlord's approval as to, without limitation, size,
design, location, graphics, materials, colors
39





--------------------------------------------------------------------------------



and similar specifications and shall be consistent with the exterior design,
materials and appearance of the Project and the Project's signage program and
shall be further subject to all matters of record and all applicable
governmental laws, rules, regulations, codes and Tenant's receipt of all permits
and other governmental approvals and any applicable covenants, conditions and
restrictions. Tenant's Signage shall be personal to the original Tenant named in
this Lease and may not be assigned to any assignee or sublessee, or any other
person or entity. Landlord has the right, but not the obligation, to oversee the
installation of Tenant's Signage. The cost to maintain and operate, if any,
Tenant's Signage shall be paid for by Tenant. Upon the expiration of the Term,
or other earlier termination of this Lease, Tenant shall, at Tenant's sole cost,
cause the removal of Tenant's Signage (provided that Landlord shall have the
right, at its election, to perform such removal on behalf of Tenant, at Tenant's
expense). Such costs shall (i) be payable within three (3) business days
following written demand therefor from Landlord, and (ii) include, without
limitation, the cost to repair and restore the Project to its original
condition, normal wear and tear excepted. All modifications or alterations to
Tenant's Signage shall be at Tenant's sole cost and expense.
ARTICLE 32
RIGHT TO EXTEND TERM
If there is no continuing Event of Default by Tenant and the Tenant is occupying
the Premises and has not otherwise assigned or sublet all or any portion of the
Leased Premises, then Tenant shall have the right to extend the Term for up to
two (2) terms of five (5) years each (the “First Extended Term” and “Second
Extended Term” respectively and each an “Extended Term” and together “Extended
Terms”), by giving Landlord written notice of its intention to do so (an
“Extension Notice”) not sooner than three hundred sixty-five (365) days and not
later than two hundred seventy (270) days prior to the expiration of the
original Lease Term or the First Extended Term, as applicable. The Extended
Terms shall be upon all of the terms and conditions of this Lease, except that
Landlord and Tenant hereby acknowledge and agree that Basic Rental payable
during the first twelve (12) months of each of the Extended Terms shall be shall
be the greater of Fair Market Rental Value (as defined below) or the
then-current Basic Rental, and that Basic Rental for each subsequent twelve (12)
month period during the applicable portion of each Extended Term shall be equal
to the Basic Rental in effect immediately prior to the commencement of such
succeeding twelve (12) month period of the applicable Extended Term multiplied
by one hundred three percent (103%).
For the purposes of this Lease, the “Fair Market Rental Value” shall mean the
then-prevailing annual market rental value, for office space of comparable size,
quality and location to the Premises in comparable buildings in the Phoenix,
Arizona market. Promptly after receiving the Extension Notice, Landlord shall
provide Tenant with Landlord’s good faith determination of the Fair Market
Rental Value for the first twelve (12) months of the applicable Extended Term.
Within fifteen (15) days after Tenant’s receipt of Landlord’s determination,
Tenant shall notify Landlord whether Tenant accepts or rejects such
determination. If Tenant fails to notify Landlord within such fifteen (15) day
period, Tenant shall be deemed to have accepted such determination. If Tenant
delivers to Landlord timely notice of its objection to such determination,
Landlord and Tenant shall use good faith efforts to agree upon the Fair Market
Rental Value within thirty (30) business days following Landlord’s receipt of
Tenant’s notice of objection (the
40





--------------------------------------------------------------------------------



“Outside Agreement Date”). If Landlord and Tenant are unable to so agree by the
Outside Agreement Date, then Landlord and Tenant shall have the Fair Market
Rental Value determined in accordance with the so-called “baseball” method of
determination, as summarized below.
Within thirty (30) days after the Outside Agreement Date, Landlord and Tenant
shall, at each of their own cost and expense, each determine and report to the
other in writing their final determination of the Fair Market Rental Value. If
such respective determinations are within five percent (5%) of each other, the
Fair Market Rental Value shall be the average of such amounts. However, if after
receiving such determinations, Landlord and Tenant are unable to agree on the
Fair Market Rental Value (and the respective amounts are not within five percent
(5%) of each other), then, within fifteen (15) days after receipt of such
determinations, Landlord and Tenant shall jointly appoint an independent
arbitrator (the “Arbitrator”) with experience in real estate activities,
including at least ten (10) years’ experience serving as a broker in
transactions involving commercial office space of comparable size and quality to
the Premises in the Phoenix, Arizona market, which Arbitrator shall, within
twenty (20) days following the Arbitrator’s appointment, determine and report in
writing to Landlord and Tenant the Fair Market Rental Value by selecting either
Landlord’s or Tenant’s determination of the Fair Market Rental Value, according
to whichever of the applicable determinations is closer to the Fair Market
Rental Value, as determined by the Arbitrator. If Landlord and Tenant cannot
agree on the Arbitrator in accordance with the foregoing, Landlord and Tenant
may appoint a mutually approved third-party such as a judge or arbitration
service to appoint the Arbitrator in accordance with the criteria stated in this
Section. The appointed Arbitrator shall have no discretion other than to select
Landlord’s or Tenant’s determination of the Fair Market Rental Value as
aforesaid. The cost and expense of the Arbitrator and any third-party appointed
to select the Arbitrator shall be shared equally by Landlord and Tenant, and
each of Landlord and Tenant shall reasonably cooperate with the Arbitrator in
providing documentation and any other reasonable evidence regarding how Landlord
or Tenant, as applicable, arrived at its determination of the Fair Market Rental
Value. If the Extended Term commences prior to the final determination of the
Fair Market Rental Value, Tenant shall pay to Landlord the Basic Rental payable
during the prior twelve (12) month period pending resolution of the Fair Market
Rental Value, subject to adjustment upon resolution of such Fair Market Rental
Value. Any amount owing to Landlord or Tenant based on the final resolution of
the Fair Market Rental Value shall be paid by the applicable party to the other
party within thirty (30) days following final determination of the Fair Market
Rental Value.
ARTICLE 33
RIGHT OF FIRST OFFER
If there is no continuing Event of Default by Tenant and the Tenant is occupying
the Premises and has not otherwise assigned or sublet all or any portion of the
Leased Premises, then during the period commencing upon execution of the Lease
and expiring on the last day of the twenty-fourth (24th) month of the initial
Term (the "ROFO Period"), Tenant shall have a Right of First Offer (“ROFO”) to
lease any space contiguous to the Premises that is leased as of the date of this
Lease and subsequently becomes available, pursuant to the terms set forth in
this paragraph. Landlord shall notify Tenant of any such space becoming
available during the ROFO Period and Tenant shall have three (3) days after such
notification to notify Landlord that Tenant
41





--------------------------------------------------------------------------------



elects to lease such space. If Tenant fails to deliver notice to Landlord of its
election to exercise the ROFO, Tenant shall be deemed to have elected not to
exercise the ROFO.  The base rent, terms and conditions for the ROFO space shall
be those set forth in Landlord’s ROFO notice, provided, however, the terms set
forth in Landlord’s ROFO notice must provide that (a) the Work Allowance shall
be proportionately adjusted for the portion of the Term remaining under the
Lease, and (b) the lease term shall be coterminous with the Term.  This ROFO
shall be personal to Tenant, and is not transferable.  Any attempted assignment
or transfer by Tenant of the ROFO shall be null and void.
[The rest of this page intentionally left blank. Signatures on the next page]





42





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.




“LANDLORD”
ALTURAS SIETE II, LLC, an Idaho limited liability company


        By: Alturas Capital Partners, LLC, a Delaware limited liability company
        Its: Manager


        

By/s/ Travis BarneyName:Travis BarneyIts:Chief Credit Officer





“TENANT”


CASTLE BIOSCIENCES, INC., a Delaware corporation







By/s/ Derek MaetzoldName:Derek MaetzoldIts:President and CEO





43





--------------------------------------------------------------------------------



EXHIBIT “A”


PREMISES — SUITES 110, 305A, 307 AND 330






* This Exhibit “A” is provided for informational purposes only and is intended
to be only an approximation of the layout of the Premises and shall not be
deemed to constitute any representation by Landlord as to the exact layout or
configuration of the Premises or the Project.






EXHIBIT A
-1-
4816-6389-8027.4





--------------------------------------------------------------------------------



EXHIBIT “B”
RULES AND REGULATIONS
1. No sign, advertisement or notice shall be displayed, printed or affixed on or
to the Premises or to the outside or inside of the Project or so as to be
visible from outside the Premises or Project without Landlord's prior written
consent. Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style acceptable to Landlord.
2. Tenant shall not obtain for use on the Premises ice, waxing, cleaning,
interior glass polishing, rubbish removal, towel or other similar services, or
accept barbering or bootblackening, or coffee cart services, milk, soft drinks
or other like services on the Premises, except from persons authorized by
Landlord and at the hours and under regulations fixed by Landlord. No vending
machines or machines of any description shall be installed, maintained or
operated upon the Premises without Landlord's prior written consent.
3. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than for ingress
and egress from Tenant's Premises. Under no circumstances is trash to be stored
in the corridors. Notice must be given to Landlord for any large deliveries.
Furniture, freight and other large or heavy articles, and all other deliveries
may be brought into the Project only at times and in the manner designated by
Landlord, and always at Tenant's sole responsibility and risk. Landlord may
impose reasonable charges for use of freight elevators after or before normal
business hours. All damage done to the Project by moving or maintaining such
furniture, freight or articles shall be repaired by Landlord at Tenant's
expense. Tenant shall not take or permit to be taken in or out of entrances or
passenger elevators of the Project, any item normally taken, or which Landlord
otherwise reasonably requires to be taken, in or out through service doors or on
freight elevators. Tenant shall move all supplies, furniture and equipment as
soon as received directly to the Premises, and shall move all waste that is at
any time being taken from the Premises directly to the areas designated for
disposal.
4. Toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein, particularly non
bio-degradable substances likely to clog plumbing, such as female hygiene
products (tampons). Employees, invitees and licensees of Tenant are to be
advised of proper usage of these facilities.
5. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, ceilings or floor or in any way deface the
Premises. Tenant shall not place typed, handwritten or computer generated signs
in the corridors or any other common areas. Should there be a need for signage
additional to the Project standard tenant placard, a written request shall be
made to Landlord to obtain approval prior to any installation. All costs for
said signage shall be Tenant's responsibility.



















EXHIBIT B
-1-







--------------------------------------------------------------------------------



6. In no event shall Tenant place a load upon any floor of the Premises or
portion of any such flooring exceeding the floor load per square foot of area
for which such floor is designed to carry and which is allowed by law, or any
machinery or equipment which shall cause excessive vibration to the Premises or
noticeable vibration to any other part of the Project. Prior to bringing any
heavy safes, vaults, large computers or similarly heavy equipment into the
Project, Tenant shall inform Landlord in writing of the dimensions and weights
thereof and shall obtain Landlord's consent thereto. Such consent shall not
constitute a representation or warranty by Landlord that the safe, vault or
other equipment complies, with regard to distribution of weight and/or
vibration, with the provisions of this Rule 6 nor relieve Tenant from
responsibility for the consequences of such noncompliance, and any such safe,
vault or other equipment which Landlord determines to constitute a danger of
damage to the Project or a nuisance to other tenants, either alone or in
combination with other heavy and/or vibrating objects and equipment, shall be
promptly removed by Tenant, at Tenant's cost, upon Landlord's written notice of
such determination and demand for removal thereof
7. Tenant shall not use or keep in the Premises or Project any kerosene,
gasoline or inflammable, explosive or combustible fluid or material, or use any
method of heating or air-conditioning other than that supplied by Landlord.
8. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved by Landlord.
9. Tenant shall not install or use any blinds, shades, awnings or screens in
connection with any window or door of the Premises and shall not use any drape
or window covering facing any exterior glass surface other than the standard
drapes, blinds or other window covering established by Landlord.
10. Tenant shall cooperate with Landlord in obtaining maximum effectiveness of
the cooling system by closing window coverings when the sun's rays fall directly
on windows of the Premises. Tenant shall not obstruct, alter, or in any way
impair the efficient operation of Landlord's heating, ventilating and
air-conditioning system. Tenant shall not tamper with or change the setting of
any thermostats or control valves.
11. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. Tenant shall not, without Landlord's prior written consent, occupy or
permit any portion of the Premises to be occupied or used for the manufacture or
sale of liquor or tobacco in any form, or a barber or manicure shop, or as an
employment bureau. The Premises shall not be used for lodging or sleeping or for
any improper, objectionable or immoral purpose. No auction shall be conducted on
the Premises.
12. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises, or disturb or interfere with occupants of Project or neighboring
buildings or premises or those
        
EXHIBIT B
-2-







--------------------------------------------------------------------------------



having business with it by the use of any musical instrument, radio, phonographs
or unusual noise, or in any other way.
13. No bicycles or vehicles of any kind shall be brought into or kept in or
about the Premises, and no cooking shall be done or permitted by any tenant in
the Premises, except that the preparation of coffee, tea, hot chocolate and
similar items for tenants, their employees and visitors shall be permitted. No
tenant shall cause or permit any unusual or objectionable odors to be produced
in or permeate from or throughout the Premises. The foregoing notwithstanding,
Tenant shall have the right to use a microwave and to heat microwavable items
typically heated in an office. No hot plates, toasters, toaster ovens or similar
open element cooking apparatus shall be permitted in the Premises.
14. No animals of any kind shall be brought into or kept about the Project by
Tenant or Tenant's agents, except seeing eye dogs for the visually impaired.
15. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills.
16. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor. Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change. If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant. Tenant shall not key or re-key any
locks. All locks shall be keyed by Landlord's locksmith only.
17. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord's opinion, tends to impair the reputation of the Project or
its desirability as an office building and upon written notice from Landlord any
tenant shall refrain from and discontinue such advertising.
18.  Each tenant shall be responsible for all persons for whom it requests after
hours access and shall be liable to Landlord for all acts of such persons.
Landlord shall have the right from time to time to establish reasonable rules
and charges pertaining to freight elevator usage, including the allocation and
reservation of such usage for tenants' initial move-in to their premises, and
final departure therefrom. Landlord may also establish from time to time
reasonable rules and charges for accessing the equipment areas of the Project,
including the risers, rooftops and telephone closets.


        
EXHIBIT B
-3-







--------------------------------------------------------------------------------



19. Any person employed by any tenant to do janitorial work shall, while in the
Project and outside of the Premises, be subject to and under the control and
direction of the Office of the Project or its designated representative such as
security personnel (but not as an agent or servant of Landlord, and the Tenant
shall be responsible for all acts of such persons).
20. All doors opening on to public corridors shall be kept closed, except when
being used for ingress and egress. Tenant shall cooperate and comply with any
reasonable safety or security programs, including fire drills and air raid
drills, and the appointment of “fire wardens” developed by Landlord for the
Project, or required by law. Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises.
21. The requirements of tenants will be attended to only upon application to the
Office of the Project.
22. Canvassing, soliciting and peddling in the Project are prohibited and each
tenant shall cooperate to prevent the same.
23. All office equipment of any electrical or mechanical nature shall be placed
by tenants in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.
24. No air-conditioning unit, space heater, or other similar apparatus shall be
installed or used by any tenant without the prior written consent of Landlord.
Tenant shall pay the cost of all electricity used for air-conditioning in the
Premises if such electrical consumption exceeds normal office requirements,
regardless of whether additional apparatus is installed pursuant to the
preceding sentence.
25. There shall not be used in any space, or in the public halls of the Project,
either by any tenant or others, any hand trucks except those equipped with
rubber tires and side guards.
26. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord. Tenant shall not permit the consumption in
the Premises of more than 21/2 watts per net usable square foot in the Premises
in respect of office lighting nor shall Tenant permit the consumption in the
Premises of more than 11/2 watts per net usable square foot of space in the
Premises in respect of the power outlets therein, at any one time. If such
limits are exceeded, Landlord shall have the right to require Tenant to remove
lighting fixtures and equipment and/or to charge Tenant for the cost of the
additional electricity consumed.
27. Parking.
(a) Project parking facility hours shall be determined by Landlord from time to
time.

        
EXHIBIT B
-4-







--------------------------------------------------------------------------------



(b) Automobiles must be parked entirely within the stall lines on the floor.
(c) All directional signs and arrows must be observed.
(d) The speed limit shall be 5 miles per hour.
(e) Parking is prohibited in areas not striped for parking.
(f) Parking cards or any other device or form of identification supplied by
Landlord (or its operator) shall remain the property of Landlord (or its
operator). Such parking identification device must be displayed as requested and
may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Devices are not transferable or
assignable and any device in the possession of an unauthorized holder will be
void. There will be a replacement charge to the Tenant or person designated by
Tenant of $25.00 for loss of any parking card. There shall be a security deposit
of $25.00 due at issuance for each card key issued to Tenant.
(g) The monthly rate for parking is payable one (1) month in advance and must be
paid by the third business day of each month. Failure to do so will
automatically cancel parking privileges and a charge at the prevailing daily
rate will be due. No deductions or allowances from the monthly rate will be made
for days parker does not use the parking facilities.
(h) Tenant may validate visitor parking by such method or methods as the
Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking.
(i) Landlord (and its operator) may refuse to permit any person who violates the
within rules to park in the Project parking facility, and any violation of the
rules shall subject the automobile to removal from the Project parking facility
at the parker's expense. In either of said events, Landlord (or its operator)
shall refund a pro rata portion of the current monthly parking rate and the
sticker or any other form of identification supplied by Landlord (or its
operator) will be returned to Landlord (or its operator).
(j) Project parking facility managers or attendants are not authorized to make
or allow any exceptions to these Rules and Regulations.
(k) All responsibility for any loss or damage to automobiles or any personal
property therein is assumed by the parker.
(1) Loss or theft of parking identification devices from automobiles must be
reported to the Project parking facility manager immediately, and a lost or
stolen report must be filed by the parker at that time.


        
EXHIBIT B
-5-







--------------------------------------------------------------------------------



(m) The parking facilities are for the sole purpose of parking one automobile
per space. Washing, waxing, cleaning or servicing of any vehicles by the parker
or his agents is prohibited.
(n) Landlord (and its operator) reserves the right to refuse the issuance of
monthly stickers or other parking identification devices to any Tenant and/or
its employees who refuse to comply with the above Rules and Regulations and all
City, State or Federal ordinances, laws or agreements.
(o) Tenant agrees to acquaint all employees with these Rules and Regulations.
(p) No vehicle shall be stored in the Project parking facility for a period of
more than one (1) week.
28. The Project is a non-smoking Project. Smoking or carrying lighted
cigarettes, pipes, cigars, cigarettes or any other substance is prohibited at
all times within the Premises or elevators, common area restrooms, or any other
interior common area of the Project.
29. Tenant shall not, without Landlord's prior written consent (which consent
may be granted or withheld in Landlord's absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises or Project.
30. Tenant shall not use or occupy or permit any portion of the Premises to be
used or occupied as an employment bureau or for the storage, manufacture or sale
of liquor, narcotics or drugs. Tenant shall not engage or pay any employees in
the Project except those actually working for Tenant in the Project, and Tenant
shall not advertise for non-clerical employees giving the Project as an address.
The Premises shall not be used, or permitted to be used, for lodging or sleeping
or for any immoral or illegal purpose.
31. Landlord reserves the right to control and operate the Common Areas in such
manner as it deems best for the benefit of the Project tenants. Landlord may
exclude from all or a part of the Common Areas at all hours, other than during
Normal Business Hours, all unauthorized persons. “Normal Business Hours” shall
be deemed to be between the hours of 7:00 A.M. and 7:00 P.M. Monday through
Friday, 8:00 A.M. and 2:00 P.M. Saturday, but excluding legal holidays. Tenant
shall be responsible for all Tenants or Tenant's agents who enter the Project at
any time, whether during or after Normal Business Hours and shall be liable to
Landlord for all acts of such persons.
32. Tenant shall have the responsibility for the security of the Premises and,
before closing and leaving the Premises at any time, Tenant shall see that all
entrance doors are locked and all lights and office equipment within the
Premises are turned off, and Landlord shall have no responsibility relating
thereto. Landlord will not be responsible for any lost or stolen personal
property, equipment, money or jewelry from the Premises or common areas
regardless of whether such loss occurs when the area is locked against entry or
not.

        
EXHIBIT B
-6-







--------------------------------------------------------------------------------



33.  [deleted and reserved]
34. The elevator designated for freight by Landlord will be available for use by
all tenants in the Project during the hours and pursuant to such procedures as
Landlord may determine from time to time. The persons employed to move Tenant's
equipment, material, furniture or other property in or out of the Project must
be acceptable to Landlord. The moving company must be a locally recognized
professional mover, whose primary business is the performing of relocation
services, and must be bonded and fully insured. A certificate or other
verification of such insurance must be received and approved by Landlord prior
to the start of any moving operations. Insurance must be sufficient in
Landlord's sole opinion, to cover all personal liability, theft or damage to the
Project, including, but not limited to, floor coverings, doors, walls,
elevators, stairs, foliage and landscaping. Special care must be taken to
prevent damage to foliage and landscaping during adverse weather. All moving
operations will be conducted at such times and in such a manner as Landlord will
direct, and all moving will take place during non-Normal Business Hours unless
Landlord agrees in writing otherwise. Tenant will be responsible for the
provision of Project security during all moving operations, and will be liable
for all losses and damages sustained by any party as a result of the failure to
supply adequate security. Landlord will have the right to prescribe the weight,
size and position of all equipment, materials, furniture or other property
brought into the Project. Heavy objects will, if considered necessary by
Landlord, stand on wood strips of such thickness as is necessary properly to
distribute the weight. Landlord will not be responsible for loss of or damage to
any such property from any cause, and all damage done to the Project by moving
or maintaining such property will be repaired at the expense of Tenant. Landlord
reserves the right to inspect all such property to be brought into the Project
and to exclude from the Project all such property which violates any of these
Rules and Regulations or the Lease. Supplies, goods, materials, packages,
furniture and all other items of every kind delivered to or taken from the
Premises will be delivered or removed through the entrance and route designated
by Landlord, and Landlord will not be responsible for the loss or damage of any
such property unless such loss or damage results from the negligence of
Landlord.
35. Tenant shall give Landlord prompt notice of any accidents to or defects in
the water pipes, gas pipes, electric lights and fixtures, heating apparatus, or
any other service equipment.
36. With the exception of any commuter bike rack in the Project, Tenant and
Tenant's agents shall not bring into the Project building or keep on the
Premises any bicycle or other vehicle without Landlord's written consent.




        
EXHIBIT B
-7-







--------------------------------------------------------------------------------



EXHIBIT “C”
COMMENCEMENT LETTER
TO: ______________________________   DATE: _________________
_____________________
RE: Lease dated ______________________, between _______________________
(“Landlord”), and _________________________ (“Tenant”), concerning Suite
____________, located at 3707 N 7th Street, Phoenix, Arizona 85014 (the
“Project”).
Two Whom it May Concern:
In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:
1. That the Premises is outlined and attached hereto as Exhibit A and is located
on the 1st floor of the Project.
2. The Premises have been accepted herewith by the Tenant as being substantially
complete in accordance with the Lease and that there is no deficiency in
construction.
3. That the Tenant has taken possession of the Premises and acknowledges that
under the provisions of the Lease the Term of said Lease shall commence as of
________________ for a term of __________________ months ending on
_________________.
4. That in accordance with the Lease, Basic Rental commenced to accrue on
_____________.
5. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a prorata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.
6. Rent is due and payable in in accordance with the terms of the Lease. Your
rent checks should be made payable to _______________________________.
7. The exact number of rentable square feet within the Premises is
______________ square feet.









EXHIBIT C
-1-







--------------------------------------------------------------------------------



8. Tenant's Proportionate Share, as adjusted based upon the exact number of
rentable square feet within the Premises is _________________%.


AGREED AND ACCEPTED:


Tenant:




_____________________________








        
EXHIBIT C
-2-







--------------------------------------------------------------------------------



EXHIBIT “D”
LANDLORD’S WORK


WORK LETTER
This Work Letter shall set forth the terms and conditions relating to the
completion of the tenant improvements (“Improvements”) in the Premises. This
Work Letter is essentially organized chronologically and addresses the issues of
the construction of the Premises, in sequence, as such issues will arise.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Lease to which this Work Letter is attached.
SECTION 1
CONSTRUCTION DRAWINGS FOR THE PREMISES
As soon as reasonably practicable following mutual execution and delivery of the
Lease, Landlord shall cause Landlord’s architect to prepare detailed plans and
specifications for the Improvements (“Construction Documents”) based upon that
certain Space Plan attached hereto as Schedule 1 (the “Plan”). Landlord shall
then forward the Construction Documents, along with a reasonable description of
the proposed Project-standard specifications and materials, to Tenant for
Tenant’s approval. Tenant shall approve or reasonably disapprove any draft of
the Construction Documents within five (5) business days after Tenant’s receipt
thereof; provided, however, that any disapproval of the Construction Documents
by Tenant shall be accompanied by a detailed written explanation of the reasons
for Tenant’s disapproval. Failure of Tenant to reasonably disapprove any draft
of the Construction Documents within said five (5) business day period shall be
deemed to constitute Tenant’s approval thereof. The Construction Documents, as
approved by Landlord and Tenant, may be referred to herein as the “Approved
Construction Documents.” Landlord and Tenant’s approval of the Approved
Construction Documents shall not be a representation or warranty of Landlord or
Tenant that such drawings are adequate for any use or comply with any Law, but
shall merely be the consent of Landlord and Tenant thereto. Landlord shall
construct the Improvements substantially in accordance with the Approved
Construction Documents. Unless specifically noted to the contrary on the
Approved Construction Documents, the Improvements shall be constructed using
Project-standard quantities, specifications and materials. Tenant shall make no
changes or modifications to the Approved Construction Documents without the
prior written consent of Landlord, which consent may be withheld in Landlord’s
sole discretion if such change or modification would directly or indirectly
delay the “Substantial Completion,” as that term is defined in Section 5.1 of
this Tenant Work Letter, of the Improvements.
SECTION 2
BIDDING; RETENTION OF CONTRACTOR;
WARRANTIES AND GUARANTIES
The Approved Construction Documents will be issued for bid to two (2) general
contractors approved to do work in the Project. After review of the bids by the
Landlord and
EXHIBIT D
-1-







--------------------------------------------------------------------------------



Tenant, one general contractor (the “Contractor”) shall be mutually selected by
Landlord and Tenant and awarded the project, by Landlord. Landlord shall enter
into an AIA construction contract or similar contract with the Contractor
selected by Tenant and Landlord which shall comply with the provisions of this
Exhibit and provide for, among other things, i) a one-year warranty for all
defective work; ii) a requirement that the Contractor perform the work in
substantial accordance with the Approved Construction Documents and in a good
and workmanlike manner and; iii) a requirement that the Contractor is
responsible for final clean up (including removal of debris). Landlord hereby
assigns to Tenant, on a non-exclusive basis, to the extent assignable, all
warranties and guaranties by the Contractor relating to the Improvements, and
Tenant hereby waives all claims against Landlord relating to, or arising out of
the construction of, the Improvements.
SECTION 3
OVER-ALLOWANCE AMOUNT
Landlord shall be responsible for the first One Hundred Seventy-Three Thousand
Three Hundred Twenty-Five Dollars ($173,325.00) (“Work Allowance”) of the hard
and soft costs relating to the design and construction of the Improvements.
Tenant shall be responsible for promptly paying all costs of the Improvements in
excess of the Work Allowance (“Over Allowance Amount”). Landlord and Tenant
shall initially share in the cost of the progress billing for the work based
upon the ratio of the Work Allowance to the Over Allowance Amount as determined
by the budget agreed to with the Contractor. Tenant shall pay any invoice for an
Over Allowance Amount to Landlord, as Additional Rent, within ten (10) business
days after Tenant’s receipt thereof.
SECTION 4
TENANT'S COVENANTS
Tenant shall, at the request of the Landlord and at no cost to Tenant, cooperate
with Landlord and the space planner or architect retained by Landlord, to cause
a Notice of Completion or Certificate of Occupancy to be issued by the City of
Phoenix or the then authorized agency required to approve tenants occupancy of
the completed space.
SECTION 5
COMPLETION OF THE IMPROVEMENTS
5.1Substantial Completion. For purposes of this Lease, “Substantial Completion”
of the Improvements in the Premises shall occur upon the completion of
construction of the Improvements in the Premises pursuant to the Approved
Construction Documents, with the exception of any punch list items and any
tenant fixtures, work-stations, built-in furniture, or equipment to be installed
by Tenant.
-2-





--------------------------------------------------------------------------------



5.2Delay of the Substantial Completion of the Premises. Except as provided in
this Section 5.2, the Commencement Date shall occur as set forth in the Lease.
If there shall be a delay or there are delays in the Substantial Completion of
the Improvements in the Premises as a result of the following (collectively,
“Tenant Delays”):
5.2.1Tenant’s failure to timely approve any matter requiring Tenant’s approval;
5.2.2A breach by Tenant of the terms of this Tenant Work Letter or the Lease
beyond applicable notice and cure periods;
5.2.3Tenant’s request for changes in the Plans, Construction Documents or
Approved Construction Documents which add to the Contractor’s construction
timeframe;
5.2.4Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Improvements in the Premises, or which are
different from, or not included in, Landlord’s standard improvement package
items for the Project, after Landlord informs Tenant of such unavailability; or
5.2.5Any other acts or omissions of Tenant, or its agents, contractors,
representatives, or employees;
then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Improvements in the Premises, the date of Substantial
Completion thereof shall be deemed to be the date that Substantial Completion
would have occurred if no Tenant Delay or Delays, as set forth above, had
occurred.
5.3Punch List. Within five (5) days after the Commencement Date, Landlord and
Tenant shall inspect the Premises for purposes of compiling a “punch list” of
any items needing correction. Any matters not shown on the punch list shall be
deemed approved by Tenant. Landlord shall promptly correct any items on such
list, but in no event more than thirty (30) days after delivery of the list
(except with regard to those items with longer lead times).
SECTION 6
MISCELLANEOUS
6.1Tenant’s Representative. Tenant will designate a sole representative with
respect to the matters set forth in this Work Letter within five (5) days after
Landlord’s request therefor, who, until further notice to Landlord, shall have
full authority and responsibility to act on behalf of the Tenant as required in
this Work Letter.
6.2Landlord’s Representative. Prior to commencement of construction of the
Improvements, Landlord shall designate a representative with respect to the
matters set forth in this Work Letter, who, until further notice to Tenant,
shall have full authority and responsibility to act on behalf of the Landlord as
required in this Work Letter.
-3-





--------------------------------------------------------------------------------



6.3Time of the Essence. Time is of the essence with respect to Tenant’s
obligations under this Work Letter. Unless otherwise indicated, all references
herein to a “number of days” shall mean and refer to calendar days.




-4-





--------------------------------------------------------------------------------



EXHIBIT “E”
PRE-APPROVED HAZARDOUS MATERIALS


In the normal course of operation, Tenant's laboratory uses and generates small
quantities of chemicals and chemical waste (inventory list attached). All such
chemicals are handled and processed according to standard Hazardous Materials
protocols (Title 49 CFR). Tenant maintains and will continue to maintain
contracts with third party specialty vendors for both removal of chemical
by-product as well as any/all material designated as medical waste.
EXHIBIT E
-1-



